tl             Case 3:19-cv-00933-VAB Document 9-1 Filed 06/17/19 Page 1 of 63




                           IN THE UNITED STATES DISTRICT COURT         FILffiM
                             FOR THE DISTRICT OF CONNECTICUT
                                                                    x0l$ JUt{   l'l   A,   * 12
     F'EDERAL TRADE COMMISSION,
                                               X'ILED UI\DER SEAL
              Plaintiff;
                                                                %o*iBlti'*o'*?-#i-'
                       V
                                               Case No.
                                                          3 11"v ljs- /t\6
                                                              "
     GRAND TETON PROFESSTONALS, LLC, et        June 17,2019
     al.,

              Defendants

              MEMORANDUM IN SUPPORT OF THE FTC'S EX PARTE MOTION F'OR
            TEMPORARY RESTRAINING ORDER WITH AN ASSET FREEZE AND OTHER
            EQUITABLE RELIEFO AND ORDER TO SHOW CAUSE WITY A PRELIMINARY
                             INJUNCTION SHOULD NOT ISSUE
       Case 3:19-cv-00933-VAB Document 9-1 Filed 06/17/19 Page 2 of 63




                                  TABLE OF CONTENTS
I      INTRODUCTION                                                                             ..1

il.    THE PARTIES............                                                                  .,2

       A.     Federal Trade Commission...                                                        )
       B.     Defendants                                                                        ..J

III.   DEFENDANTS' UNLAWFULBUSINESS PRACTICES...                                                ..8

       A.     Defendants' Unlawful Credit Repair Services Practices                             ..8

              1.     Defendants Make False Promises Regarding Their Credit Repair
                     Services                                                                   ..8

                     a.      Defendants Make False Promises about Removing
                             Negative Items and Hard Inquiries to Improve Consumers'
                             Credit Scores.......       ............;.....                      ..9

                     b.      Defendants Make False Promises about Adding Tradelines
                             to Consumers' Credit Reports to Improve Coniumers'
                             Credit Scores...............                                       t6
              2.     Defendants Advise Consumers To Make False Statements .......      .,,...,...|9
                     a.      Defendants Advise Consumers To File False ID Theft
                             Affidavits                                                        .20

                     b.      Defendants Advise Consumers To Mislead Creditors                  .21

              3.     Defendants Fail to Make Required cRoA Disclosures and provide
                     Consumers with Written Contracts..                                        23

              4.     Defendants Illegally Collect Advance Fees for Credit Repair
                     Services                                                                  25

       B.     Defendants' Unfair and Unlawful Use    of Anti-Disparagement and Anti-
              Chargeback Provisions.                                                           27

              I      Defendants'Anti -Disparagement Provision is Unfair and Violates
                     the CRFA                                                          ........,25

              2.     Defendants'Anti-ChargebackProvisionisUnfair.                      ...,.,...32

       C.     Defendants' Unlawful Financing and Billing Practices.....                .........35

              1.     Defendants' Unlawful Use of Remotely Created Checks.              .........36

              2.     Defendants Fail to Disclose Annual Percentage Rate..........      .........36




                                               1l
      Case 3:19-cv-00933-VAB Document 9-1 Filed 06/17/19 Page 3 of 63




           3.      Defendants Fail to Obtain Written Authorization for Recurring
                   Electronic Fund Transfers....................                                             3t
      D.   Consumer Injury                                                                                  .38

ry.   A TEMPORARY RESTRAINING ORDER SHOULD ISSUE AGAINST
      DEFENDANTS                                                                         ......................38

      A.   This Court Has the Authority to Grant the Requested Relief      .                               ..38

      B.   The FTC Meets the Standard for                 a Government   Agency's
           Request for Preliminary Injunctive                                                             ...39

           l.      The FTC Has Demonstrated Its Likelihood of Success on the
                   Mer.its                                                                                  .40

           2.      The Equities Weigh in Favor of Granting Injunctive Relief,                               .41

      C.   Defendants Are a Common Enterprise and Jointly and Severally Liable for
           the Law Violations..                                                                             .42

      D.   The Individual Defendants Are Liable for Injunctive and Equitable
           Monetary Relief .......                                                                  ..........43

V.    THE SCOPE OF THE PROPOSED EX PART' TRO IS APPROPRIATE IN
      LIGHT OF DEFENDANTS' CONDUCT.....                                                                     .45

      A.   Conduct Relief ......                                                                             .45

      B.   An Asset Preservation Order Is Necessary to Preserve the Possibility     of
           Final Effective Relief..                                                                          L\

      C.   Temporarily Disabling Websites ......                                                ..............48

      D.   Preservation of Records ....................                                         ..............48

      E.   Expedited Discovery, Including Immediate Production of Documents                                  AA

      F.   The TRO Should Be Issued Ex Parte to Preserve the Court's Ability to
           Fashion Meaningful Relief                                                                    ......49

VI.   CONCLUSION.                                                                                       ......50




                                                  tll
         Case 3:19-cv-00933-VAB Document 9-1 Filed 06/17/19 Page 4 of 63




                                       TABLE OF'AUTHORITIES


                                  REPORTED CASES
AT&T Broadband v. Tech Commc'ns.,
      381 F.3d 1309 (1lth Cir. 2004)                                           50

Benham Jewelry Corp. v. Aron Basho Corp.,
      1997 U.S. Dist. LEXIS 15957 (S.D.N.Y. July 18, 1997)                     .49

Cenergy Corp. v. Bryson Oil & Gas P.L.C.,
      657 F. Supp. 867 (D. Nev. 1987)                                         ..50

CFTC v. British Am. Commodity Options Corp.,
      s60 F.2d t3s (2d Cir. 1977).                                     .....40,42

CFTC v. Hunt,
      591F.2d       l2ll   (7th Cir. 1979) ......                            ....42

City of New Yorkv. Golden Feather Smoke Shop, Inc.,
        s97 F.3dtts (2d Cir. 2010).                                         39,40

Deckert v. Independence Shqres Corp.,
       3 1 1 U.S. 282 (t940)..................                             .46,48

DeL Watch Co. v. FTC,
     332 F.2d 7 4s (2d Cir. 1964)                                          ..42,43

Englishv. Gen. Elec. Co.,
       496U.5.72 (1ee0)...                                                     .27

Fed. Express Corp. v. Fed. Expresso, Inc.,
       1997 U.S. Dist. LEXIS 19144 (N.D.N.Y. Nov.24, 1997)                     .49

FTC v. 4 Star Resolution, LLC,
       2015 WL 7431404 (W.D.N.Y. Nov.23, 2015)                                  40

FTC v. Accusearch Inc.,
       2007 U.S. Dist. LEXIS 74905 (D. Wyo. Sep.28, 2007)..                    .28

FTC v. Affordable Media, LLC,
       t79F.3d 1228 (gth Cir. 1999)                                         44,47

FTC v. BlueHippo Funding, LLC,
       7 62 F .3d 238 (2d Cir. 201 4)                                             8




                                                    lv
        Case 3:19-cv-00933-VAB Document 9-1 Filed 06/17/19 Page 5 of 63




FTC v. Bronson Partners, LLC,
       6s4 F.3d 3s9 (2d Cir. 2011)..                                     3,39,45

FTC v. Bronson Partners, LLC,
       564F. Supp.2dllg (D. Conn.2003).                                           8

FTC v. Campbell Capital LLC,
       2018 U.S. Dist. LEXIS 186728 (W.D.N.Y. Oct.24,2018)........     .......42,49

FTC v. Consumer Health Benefits Ass'n,
       2011 U.S. Dist. LEXIS 92389 (E.D.N.Y. Aug. 18, 20ll).........        .....43

FTC v. Crescent Publ'g Group,
       129 F. Supp. 2d3ll (S.D.N.Y. 2001)........                          .40,4l

FTC v. D Squared Sols., LLC,
       2003 WL 22881377 (D. Md. Oct. 30, 2003)                                 .47

FTC v. Direct Mktg. Concepts, Inc.,
       624F.3d I (lst Cir.2010).                                          ...:....10

FTC v. Five-Star Auto Club,
       97 F. Supp. 2d s02 (S.D.N.Y. 2000)...........                         8,41

FTC v. Gill,
       265     F   .3d 944 (gth   Cir.200l)                                 10,25

FTC v. H.N. Singer, Inc.,
       668 F .2d I 107 (9th Cir. 1982)                                        ...38

FTC v. IAB Mktg.,
       746F.3d1228          (rlth Cir. 20t4)   .                             ....46

FTC v. Instant Response Sys., LLC,
       2015 WL 1650914 (E.D.N.Y. Apr. 14, 2015)

FTC v. John Beck Amazing Profits, LLC,
       865 F. Supp.2d1052 (C.D.Cal.2012)                                        L)

FTC v. Lqncoster Colony Corp.,
       434F. Supp. 1088 (S.D.N.Y. 1977)                                         .40

FTC v. LeadClick Media, LLC,
       838 F.3d 1s8 (2d Cir.20t6).....                                     .43,44




                                                   v
        Case 3:19-cv-00933-VAB Document 9-1 Filed 06/17/19 Page 6 of 63




FTC v. LeanSpa, LLC,
       2015 U.S. Dist. LEXIS26906 (D. Conn. Mar.5,2015).............   .....8,39,44

FTC v. LeanSpa, LLC,
       920 F. S,rpp. 2d. 270 (D. Conn. 2013)...                                ....44

FTC v. Mallett,
       818 F. Supp.2dt42 (D.D.C.2011)                                        40,41

FTC v. Moses,
       913 F.3d 297 (2dCir.20t9)                                          ...43,44

FTC v. Nat'l Urological Group, Inc.,
       645F. Supp.2d1167 (N.D. Ga.2008), aff'd356 Fed. Appx.358
                                                                                  .44

FTC v. Neovi, Inc.,
       604 F.3d 1150 (9th Cir. 2010) .......                                .......28

FTC v. OMICS Grp. Inc.,
       2017 U.S. Dist. LEXIS 161910 (D. Nev. Sep. 29, 2017)                        10

FTC v. Primary Grp., Inc.,
       713 F. App'x 805 (l lth Cir. 2017)                                         .44

FTC v. Publ'g Clearing House, Inc.,
       104 F.3d 1168 (9th Cir. 1997)                                              .43

FTC v. RCA Credit Servs., LLC,
       727 F. Supp.2d1320 (M.D.Fla.2010)                                 ...........10

FTC v. Ross,
       897 F. Supp. 2d369 (D. Md. 2012)                                      45,46

FTC v. Stefonchik,
       ss9 F.3d 924 (gthCir. 2009)                                                  8

FTC v. Sterling Drug, Inc.,
       317 F.2d669 (2d Cir. 1963).                                                   8


FTC v. Strano,
       528 F. App'x 47 (2dCir.2013)                                       ..........46

FTC v. Think Achievement Corp.,
       r44 F . Supp. 2d 993 (N.D. Ind. 2000)                                       42



                                                  vi
        Case 3:19-cv-00933-VAB Document 9-1 Filed 06/17/19 Page 7 of 63




FTC v. Univ. Health, Inc.,
       938 F.2d 1206 (tlth Cir. 1991) .....                                         40

FTC v. USA Fin., LLC,
       415 Fed. Appx. 970    (llth   Cir. Feb.25,2011)                               44

FTC v. U.S. Oil & Gqs Corp.,
       748 F.2d r43t (Ilth Cir. 1984) ...                                           .39

FTC v. Verity Int'l Ltd.,
       443 F.3d 48 (2d Cir.2006)                                             ...8, 10

FTC v. Verity Int'l Ltd.,
       335 F. Supp. 2d 479 (S,D.N.Y.     2004)........             ............27   ,28

FTC v. Verity Int'l Ltd.,
       124 F. Supp. 2d t93 (S.D.N.Y. 2000)........                .......40,41,46

FTC v. Windward Mktg. Ltd.,
       1997 U.S. Dist. LEXIS 17114 (N.D. Ga. Sep. 30,1997) ....         ......28,44

FTC v. World Travel Vacation Brokers,
       861 F.2d 1020 (7th Cir. 1988)                                          r0,45

FTC v. World Wide Factors, Ltd.,
       882F.2d344 (9th Cir. 1989)..                                           40,42

Gucci Am., Inc. v. Weixing Li,
       768 F.3d 122 (2d Cir.20t4).                                                  .46

In re Int'l Harvester,
        104 F.T.C. 949 (t984)                                          .,,.,,..,,.,..28

Kraft, Inc. v. FTC,
        97 0 F .2d 3tr (7th Cir. 1992)                                               ..8

LeBlanc v. Unifund CCR Partners,
      601 F.3d 1185 (11th Cir. 2010)                                                ...,7

Mullins v. City of New York,
       626 F.3d 47 (2dCir. 2010).                                               ....40

Nat'l Soc'y of Prof. Eng'rs. v. United States,
       43s U.S. 679 (1e78)                                                           L)




                                                 vll
         Case 3:19-cv-00933-VAB Document 9-1 Filed 06/17/19 Page 8 of 63




Orkin Exterminating Co. v. FTC,
       849 F .2d 1354 (l lth Cir. 1988)                                           .,.....,.....28

PLIVA, Inc. v Mensing,
       s64 U.S. 604 (2011)                                                                 ..27

Porter v. Warner Holding Co.,
       328 U.S. 39s (1e46)....                                                            ...49

Rannis v. Fair Credit Lawyers, Inc.,
       489 F. Supp. 2d ll10 (C.D. CaL2007) ........                                       ...27

Removatron Int'l Corp. v. FTC,
      884 F.2d 1489 (1st Cir. 1989).                                                      ....10

SEC v. Manor Nursing Ctrs., Inc.,
       4s8 F.2d 1082 (2d Cir. t972).                                                      ....47

SEC v. Prater,
        289F. Supp.2d39 (D. Conn.2003)                                                   .....41

SEC v. R.J. Allen & Assoc., Inc.,
       386 F. Supp. 866 (S.D. Fla.1974)                                                .41,42

SEC v. Unifund SAL,
        910F.2d1028 (2d Cir. 1990)                                                      ......48

In re Southwest Sunsites, Inc.,
        I 05 F.T.C. 7 (1 985), af? d, 7 85 F .2d l43l (9th Cir. I 986).........         ........8

Trudeauv. FTC,
      384 F. Supp. 2d281(D.C. Cir. 2005).                                                   .22

United States v. Diapulse Corp. of Am.,
       4s7 F.2d 2s (2d Cir. 1972)...                                                    39,42

United States v. First Nat'l City Bank,
       379 U.S. 378 (1e65)                                                              ......46

United States v. Sun & Sand Imports, Ltd., Inc.,
       72s F.2d 184 (2d Cir. 1984).........                                                 .40

In re Vuitton et Fils, 5.A.,
        606 F.2d | (2d. Cir. 1979).,                                                         50




                                                    v111
         Case 3:19-cv-00933-VAB Document 9-1 Filed 06/17/19 Page 9 of 63




                                    UNRE,PORTED CASES

FTC et ol. v. Campbell Capital LLC,
       Case No. 1:18-cv-01163-LJV-MJR (W.D.N.Y. Oct. 25,2018) ....            ..39,46

FTC v. Capital Enterprises, Inc.,
       Case No. 1:15-cv-08407-ER (S.D.N.Y. OcL 26,2015)                      ...46,49

FTC v. Consumer Health Benefits Assoc.,
       Case No. 1:10-cv-03551-ILG (E.D.N.Y. Aug. 3, 2010).....               ....39,46

FTC v. Global U.S. Resources,
       Case No. 3:10-cv-01457-VLB (D. Conn. Sep. 14, 2010)...               .....39,46

FTC v. Int'l Direct, Inc.,
       CaseNo. 3:97-cv-00721-PCD (D. Conn. Apr. 16, 1997)...                   39,46

FTC et al. v. Leanspa, LLC,
       Case No. 3:ll-cv-01715-JCH (D. Conn. Nov. 14,       20ll)..             39,46

FTC v. Marczok,
         Case   No. l:12-cv-07192-PAE (S.D.N.Y. Sep. 25,   2012)........       39,48

FTC v. Mortgage Service Assoc., Inc.,
       Case No. 3:95-cv-01362-AVC (D. Conn. Jul. 13, 1995).........            ......39

FTC v. Pairsys, Inc.,
         Case   No. I :14-cv-01 192-TJM-CFH (N.D.N.Y. Sep. 30, 2014)       ..39,46,49

FTC v. PCCare247 Inc.,
       Case No. l:12-cv-07189-PAE (S.D.N.Y. Sep. 25, 2012)......                    48

FTC v. Pecon Sofnaore Ltd.,
       Case No. l:12-cv-07186-PAE (S.D.N.Y. Sep. 25, 2012)                          48

FTC v. Zeal IT Solutions Pvt Ltd.,
       Case No. l:12-cv-07188-PAE (S.D.N.Y. Sep. 25, 2012)                          48



                                          STATUTES

15 U.S.C. $$    4r-s8...                                                             .2

1s   u.s.c.   $ 4s                                                                1,8


                                                1X
          Case 3:19-cv-00933-VAB Document 9-1 Filed 06/17/19 Page 10 of 63




1s U.S.C. $ as(a)

1s U.S.C. $ as(n)

1s   u.s.c.   $   4sb                                                        I,2,31

1s   u.S.C.   $   asb(a)(2)                                                        31

1s   u.S.C.   $   asb(a)(3)                                             ............3   I

1s   u.s.c.   $   4sb(bxl)                                                        .31

1s U.S.C. $       asb(c)....

15   U.S.C. $ 45b(d)....                                                            .2

1s   u.s.c.   $ s3(b)                                                         ..1,38

                                                                                        .2

1s   u.s.c. $ 1601-1666j..                                                        1,2

1s U.S.C. $ 1607(c)........                                                             .2


                                                                                    36

                                                                                   .34

1s U.S.C. $ 1666(a)                                                                .34

1s   u.s.c.   $ 1666(bx1) ...................                                     ..34

1s   u.s.c. $$ 1679-167et................                                     ....1,2

15 U.S.C. $ 1679a(a)(3)                                                        .....10

                                                                                   .20

1s   U.s.c. $ 167eb(a)(3)......                                                     10

15   u.S.C. $ 167eb(b)                                                              25

1s U.S.C. $ 1679c(a).                                                 ..........23,24

15   u.S.c. $ r67ed(b)(2)                                                          .23




                                                x
         Case 3:19-cv-00933-VAB Document 9-1 Filed 06/17/19 Page 11 of 63




1s   u.s.c.   $ 167ed(bx4)                                                  ,,,....23

15 U.S.C. $ 1679e(b)                                                             .23

ls U.S.C.     $ 1679e(c).

1s   u.s.c.   $ 1679h(b)                                                            )

1s   u.s.c.   $ 1679j......                                                      .27

15 U.S.C. $ 1681c-2...                                                            .20

15 U.S.C. $ 1693-1693r ...........                                          ........2

15 U.S.C. $ 1693e(a).                                                       37,38

1s U.S.C. $ 1693o(c)                                                               ..3

1s   u.s.c.   $ 6105(b)                                               ,..,...,,....,,2

15 U.S.C. $ 7001(cX1).....                                                       ..24

15   u.S.c.   $   7001(c)(lXA)

12 C.F.R. Part 1005.....                                                         1,2

12 C.F.R. $ 1005.10(b) .............                                  .......37,39

12 C.F.R. $ 1005.10(b), Supp. I, cmts. 5 and 6                                  ...37

12 C.F.R. Part 1026..                                                            lr2
12 C.F.R. S r026.24(d)                                                            .36

l6 C.F.R. Part 310.......                                                        1,2

16 C.F.R. $ 310.2(cc)                                                             .36

16 C.F.R. $ 310.3(a)(2xiii)......                                           .......10

16   c.F.R.   $ 3 l0.a(a)(2)............                                    .......26

l6 c.F.R. $ 310.a(a)(e)

r6 c.F.R. $ 310.6(b)(s)                                                            l0


                                                 XI
          Case 3:19-cv-00933-VAB Document 9-1 Filed 06/17/19 Page 12 of 63




Wy. Stat. t7 -16-140s(b)(v).                                                                         .4

Fla. Stat. $ 607.1405(2Xe)..                                                                          4

Fla. Stat. $ 817.7005(1).......                                                                     .27




                                        MISCELLANEOUS

      No. 130, 103'd Cong.,2d Sess. l5-l6,reprinted inl994U.S. Code Cong.
S. Rep.
& Admin. News 1776                                                                                   50

Keith Anderson, Consumer Fraud in the United States: An FTC Survey 80 (Aug. 2004),
available at https://www.ftc.gov/sitesidefault/files/documents/reports/consumer-fraud-united-
states-ftc-survey/040805confraudrpt.pdf ......                                                38

Kenneth Brevoort, Robert Avery & Glenn Canner, Credit Were None Is Due? Authorized-(Jser
Account Status and Piggtbacking Credit,47 J. Cons. Affairs 518,520 (2013)............................17




                                                  x11
       Case 3:19-cv-00933-VAB Document 9-1 Filed 06/17/19 Page 13 of 63




I.     INTRODUCTION

       Plaintiff, the Federal Trade Commission ("FTC"), brings this action to halt a pernicious

credit repair scheme that has defrauded millions of dollars from consumers nationwide. Through

Internet websites and unsolicited emails and text messages, Defendants promise to substantially

improve consumers' credit scores by removing all negative items and hard inquiries from their

credit reports or by adding seasoned tradelines to their credit histories. Despite their promises

and the extraction of thousands of dollars   in illegal advanced fees, Defendants typically have not

been able to raise consumers' credit scores. In many instances, when victimized consumers

complain about the lack of results, Defendants threaten them with legal action for violating anti-

disparagement clauses. Defendants also allow consumers to finance their substantial fees but        fail

to make critical disclosures. Finally, Defendants initiate electronic fund transfers from

consumers' accounts without proper authorization and unlawfully use remotely created checks.

Defendants unlawful activities have caused at least $6.2 million in consumer injury.

       Defendants' actions violate Section 5 of the FTC Act, 15 U.S.C. $ 45, the Credit Repair

Organizations Act   ("CROA"),   15 U.S.C. $$      1679-1679j,theFTC's Telemarketing Sales Rule

("TSR"), 16 C.F.R. Part 310, the Consumer Review Faimess Act of 2016 ("CRFA"), 15 U.S.C.               $

45b,theTruth in Lending Act ("TILA"),15 u.s.C. $$ 1601-16 67f, andits implementing

Regulation Z, 12 C.F.R. Pafi 1026. and the Electronic Funds Transfer Act ("EFTA'i),15 U.S.C.

$ 1693e(a) and its implementing Regulation E, 12 C.F.R. Part 1005.

       To put an immediate stop to Defendants' illegal conduct, the FTC seeks, pursuant to

Section l3(b) of the FTC Act, 15 U.S.C. $ 53(b), an ex parte temporary restraining order

("TRO") with an order to show cause why       a   preliminary injunction should not issue. The

proposed TRO would enjoin Defendants' illegal practices, freeze their assets, disable their




                                                     1
          Case 3:19-cv-00933-VAB Document 9-1 Filed 06/17/19 Page 14 of 63




Intemet websites, allow the FTC immediate access to Defendants' business premises to inspect

and copy documents, and impose other                          relief. These measures   are necessary to prevent

continued consumer injury, dissipation of assets, and the destruction of evidence, thereby

preserving this Court's ability to provide effective final relief.

Il.       THE PARTIES

          A. Federal    Trade Commission

          Plaintiff FTC is an independent agency of the United States government created by the

FTC Act, 15 U.S.C. $$ 41-58. The FTC enforces Section 5(a) of the FTC Act, 15 U.S.C. $ 45

(a), which prohibits unfair and deceptive acts or practices in or affecting commerce. In addition,

the FTC also enforces the following statutes, rules, and regulations:

      a   CROA, l5 U.S.C. $$ 1679-l6T9j,whichprohibits untrue ormisleading representations
          relating to credit repair services, requires certain affirmative disclosures, and prohibits the
          charging of advance fees before such services are fully performed.

      a   The TSR, 16 C.F.R. Part 310, promulgated by the FTC pursuant to the Telemarketing and
          Consumer Fraud and Abuse Prevention Act ("Telemarketing Act"),15 U.S.c. $$ 6101-
          6108, which prohibits deceptive and abusive telemarketing acts or practices.

      a   The CRFA, 15 U.S.C. $ 45b, which prohibits provisions in form contracts restricting a
          consumer's ability to provide reviews about a seller's products, services, or conduct.

          TILA,   I 5 U. S.C.   $   $   1   60 1-1   6   67   f , and its implementing Regulation Z, 12 C.F .R. P art
          1026, v,rhich establishes, among other things, disclosure and calculation requirements for
          consumer credit transactions and advertisements.

      a   EFTA, l5 U.S.C. $$ 1693-1693r, and its implementing Regulation E, 12 C.F.R. Part
          1005, which regulates the rights, liabilities, and responsibilities of participants in
          electronic fund transfer systems.

          Sections 13(b) and 19 of the FTC Act, 15 U.S.C. gg 53(b) andSTb,and specific

provisions in the statutes, rules, and regulations listed abovel authorize the FTC, through its own



rSee Section 410(b) of CROA, l5 U.S.C. 1679h(b),
                                        $           Section 6(b) of the Telemarketing Act, 15 U.S.C. $ 6105(b),
the CRFA, 15 U.S.C. $ 45b(d), Section 108(c) of TILA, l5 U.S.C. $ 1607(c), and Section 918(c) of EFTA, l5

                                                                       2
        Case 3:19-cv-00933-VAB Document 9-1 Filed 06/17/19 Page 15 of 63




attomeys, to initiate federal court proceedings to enjoin violations of the FTC Act, CROA, the

TSR, the CRFA, TILA and RegulationZ, and EFTA and Regulation E, and to secure such

equitable relief as may be appropriate, including consumer redress and disgorgement of ill-gotten

gains. See, e.g., FTC v. Bronson Partners, LLC,654 F.3d 359, 365-67 (2d Cir. 2011).

        B. Defendants
        Defendants include ten interrelated corporations operating as a common enterprise and

two individuals who manage and run the credit repair scam. The corporate Defendants are:

    a   Grand Teton Professionals, LLC ("Grand Teton"), a Wyoming limited liability
        company formed on August 15,2016. (PXl8 at4Table l, Att. G at 101-16.) It is also
        registered as a foreign limited liability company in Connecticut and Florida. (Id. Att. G
        at 93-100.) Grand Teton owns the trademarks for several of Defendants' credit repair
        "brands," including Deletion Expert, Inquiry Busters, and Top Tradelines. (Id. at 61T 11,
        Att. L at 136-54.) Defendants use Grand Teton's bank accounts to receive funds from
        and transfer funds to other Defendant-owned accounts. (Id. at20-21Table 7.) Analysis
        of bank records indicates that Defendants use Grand Teton to pay their employees and
        independent contractors. (Id. atn n34.)

    a   99th Floor, LLC ("99th Floor"), a Florida limited liability company formed on October l,
        2013. (Id. at 4 Table l, Att. A at 30-52.) 99'n Floor is the owner of several fictitious
        business names registered in Florida, including Top Tradelines and Credit Card Cash
        Flow. (Id. at 6 fl 10, Att. K at 129-34) Defendants use 99th Floor's bank accounts to
        receive funds from and transfer funds to other Defendant-owned accounts. (Id. at 12-15
        Table 5,20-21Table 7.) Analysis of bank records indicates that Defendants use 99th
        Floor to pay their employees and independent contractors. (Id. atn n34.)

    a   Mait Management Inc. ("Mait Management"), a New York corporation incorporated on
        September 30,2013. Qd. at 4 Table 1, Att. H at 118-19.) Defendants used Mait
        Management to register for a commercial mail receiving agency associated with the
        credit repair scam. (Id. at7 Table3, Att. M at 156.) Defendants use Mait Management's
        bank accounts to receive funds from and transfer funds to other Defendant-owned
        accounts. (Id. at20-21Table 7)

    a   Demand Dynamics LLC ("Demand Dynamics"), a Florida limited liability company
        formed on October 1,2013. (Id. at4 Table 1, Att. D atTl-\2.) Defendants use Demand
        Dynamics' bank accounts receive funds from and transfer funds to other Defendant-
        owned accounts. (Id. at 12-15 Table 5, 20-21 Table 7.) Analysis of bank records



U.S.C. $ 1693o(c).

                                                a
                                                J
          Case 3:19-cv-00933-VAB Document 9-1 Filed 06/17/19 Page 16 of 63




          indicates that Defendants use Demand Dynamics to pay their employees and independent
          contractors. (Id. atn n34.)

          Atomium Corps Inc. ("Atomium-WY") and Atomium Corps Inc. ("Atomium-CO")
          are Wyoming and Colorado corporations, respectiv ely.2 1td. at 4 Table 1, Att. B at 54-
          63, Att. C at 65-69.) Both Atomium entities were incorporated on October 31,2016.
          (Id.) Defendants use the pair of Atomium companies to process payments from
          consumers. Atomium-CO maintains several merchant processing accounts to process
          credit and debit card and ACH payments, with those funds then deposited into bank
          accounts held by Atomium-WY. (Id. at 12-15 Table 5, Att. DD, Att. FF, Att. GG, Att.
          HH, Att. II, Att. JJ.)

      a   Startup Masters NJ Inc. ("Startup Masters-WY") and Startup Masters NJ Inc.
          ("Startup Masters-NJ") are Wyoming and New Jersey corporations, respectively. (Id. at
          4 Table 1, Att. I at 121-23, Att. J at 126-27.) Both Startup Masters entities were
          incorporated on October 17,2016. (Id.) As with the two Atomium entities, Defendants
          use the pair of Startup Masters companies to process payments from consumers, with
          Startup Masters-NJ holding the merchant processing accounts and Startup Masters-WY
          holding the deposit bank accounts. (Id. at 12-15 Table 5, Att. DD, Att. EE, Att. GG, Att.
          JJ.) Startup Masters-WY was administratively dissolved on December 9,2017 (id. at4
          Table 1); however, it.still maintains active bank accounts that receive funds from Startup
          Masters-NJ.3 (Id. at 17-19 Table 6.) Analysis of bank records indicates that Defendants
          use Startup Masters-WY to pay their employees and independent contractors. (Id. at23
          fl 34.)

          First Incorporation Services Inc. ("First Incorp-WY") and First Incorporation
          Services Inc. ("First Incorp-Fl") are Wyoming and Florida corporations, respectively.
          (Id.at4Tablel,Att.Eat84-87,Att.Fat89-91.) BothFirstlncorporationentitieswere
          incorporated on October 17,2016.4 (Id.) As with the Atomium and Startup Masters
          pairs, Defendants use the First Incorporation companies to process payments from
          consumers, with First Incorp-Fl holding the merchant processing accounts and First
          Incorp-WY holding the deposit bank accounts. (Id. at 12-15 Table 5, Att. DD, Att. EE,
          Att. GG, Att. HH, Att. il, Att. JJ.) Analysis of bank records indicates that Defendants use
          First Incorp-WY to pay their employees and independent contractors. (Id. aIn n34.)

          The individual Defendants are:




2
    Recently, Defendant Andrade incorporated a Florida version of Atomium Corp. (Id. at 5 Table2.)
3
 Under Wyoming law, dissolution of a corporation does not prevent commencement of a proceeding against the
corporation in its corporate name. SeeWy. Stat. 17-16-1405(bXv).
4
 Id. BothFirst Incorporation entities have been administratively dissolved-First Incorp-WY on December 9,
2017,and First Incorp-Fl on September28,201S. (Id. at4Table 1.) As discussed, a dissolved Wyoming
corporation can still be sued, and Florida law similarly permits suits against dissolved Florida corporations. SeeFla.
Stat. $ 607. l40s(2)(e).


                                                          4
           Case 3:19-cv-00933-VAB Document 9-1 Filed 06/17/19 Page 17 of 63




       a   Douglas Filter, who is or was the manager and organizer of Grand Teton, amanager,
           president, and director of 99th Floor and Demand Dynamics, and president of Atomium-
           WY, Startup Masters-WY, and First Incorp-WY.5 (ld. at I Table 4, Att. Aat47-52, Att.
           B at54-63, Att. D aI77-79, Att. E at84-87,Att. G at93-116, Att. latl2l-24; PXl6 Att.
           JJ at 146-47 (letter from Grand Teton to consumer signed by Filter as "President").) Mr.
           Filter is the signatory on many of Defendanls' deposit accounts. (PXl8 atlT-19 Table 6,
           Att. KK, Att. LL, Aff. MM, Att. NN, Att. OO, Att. QQ, Att. SS, Att. TT, Att. UU, Att.
           VV.) He is the registrant and billing contact person for many of Defendants' Internet
           websites and mail drops. (Id. at7 Table 3, 8 fl 13, 9 Table 4, Att. N at 160-62, Att. p at
           170-84.) He is an authorized user for Defendants' account with online notary service,
           Notarize. (Id. at 8 fl 16, Att. O at 164.) He is also copied on letters from Defendants'
           attorneys to consumers. (PX03 Att. D at 28; see also PXIT Att. A at 109 (consumer
           spoke with Filter).)

      o    Marcio G. Andrade, who is or was a manager of Grand Teton, manager and CEO of 99th
           Floor, president, CEO and sole officer of Mait Management, and a manager, president,
           and director of Demand Dynamic s.6 1td. at 4 Table l, Att. A at 30-52" Att. D at 7l-82,
           Att. G at 100, Att. H at 118-19, Att. AA at804; PXl6 at20l110 (consumer told that Mr.
           Andrade was o'the CEO of the company").) Mr. Andrade is the signatory on many of
           Defendants' merchant and deposit accounts. (PXl8 at 12-15 Table 5, I7-I9 Table 6, Att.
           DD, Att. II, Att. JJ, Att. OO, Att. PP, Att. RR, AtL WW.) He is the contact for
           Defendants telecommunications services. (Id. at n n24, Att. CC.) Mr. Andrade pays
           for Defendants' Internet websites. (Id. at 9 Table 4, Att.P at 170-219.) He is an
           authorized user for Defendants' account at Notarize, as well as paying for their services.
           (Id. at 8 flfl l5-16, Att. O at 164.) He is the registrant and billing contact person for many
           of Defendants' mail drops. (Id. at7 Table 3, Att. M at 158.) He is also copied on letters
           from Defendants to consumers. (PX03 Att. D at28; PXl6 at20n I10, Att. D at37, Att.
           E at 40, Att. FF at 132.)

           Defendants market their credit repair services using several fictitious names, or "brands,"

as they are referred      to on their website:

      o    Deletion Expert promises to delete all negative items from consumers' credit reports.
           (PXl8 Att.Q.)

      a    Inquiry Busters promises to delete all hard inquiries from consumers' credit reports.
           (1d Att. R.)

      a    Top Tradelines promises to post seasoned "tradelines" to consumers' credit history by
           adding those consumers as authorized users to other individuals' credit accounts. (1d.
           Att. S.) Defendants claim these "tradelines" have positive payment history that will

5
    Defendant filter is also a principal for several related companies. (PXl8 at 5 Table 2.)
6
    Defendant is also a principal for several related companies. (PX I 8 at 5 Table 2.)


                                                             5
         Case 3:19-cv-00933-VAB Document 9-1 Filed 06/17/19 Page 18 of 63




         reflect on the consumer's credit history and thus raise their credit scores. The individuals
         to whose accounts these consumers are added as authorized users are not family members
         and do not otherwise have a close personal relationship with the consumers.

     o   Credit Card Cash Flow is the counterpart to Top Tradelines and solicits individuals
         with credit cards or lines of credit that have long-standing positive payment histories,
         offering to pay them to let Defendants add unrelated consumers as authorized users. 7
         (rd. Att.T.)

The websites for each of these brands link to one another. (See, e.g., id. Att. Q               at222,Att. R at

324, Att. S at 460.)

         Defendants operate as a common enterprise to perpetuate their credit repair scheme.

There is substantial evidence of the entities' intertwinement. Corporate records and other

documents show that the various corporate Defendants are commonly owned or managed by

individual Defendants Filter and Andrade (PXl8 at 4 Table 1), and share common addresses.

(Id. at23-25 Table 9.) Bank records demonstrate routine commingling of funds, with regular

transfers between the various companies and individuals.               (Id. at20-2I Table 7,22Table 8.)

More importarrtly, Defendants blur corporate distinctions when interacting with consumers:

Defendants' brands and Internet websites are owned by Defendants Grand Teton and.ggthFloor

(Id. at6 fll| 10-11, 8-9 fl   17 and Table    4, Att.K, AtJ. L, Att. P), but     consumers make payments to

Defendants Atomium-CO, Startup Masters-NJ, and First Incorporation-Fl, with money

immediately transferred to Defendants Atomium-WY, Startup Masters-WY, and First

Incorporation-WY, respectively. (PX02 at2l 7 (consumer debited by Atomium); PX03 at 4n

12   (creditcard charged by Atomium); PX04 at215 (checks payable to Startup Masters NJ);

PX05 at 3 fl 10, Att. E at26 (bank account debited by Atomium), Att. F at28 (authorization form


7
  Defendants market several other brands as well: (l) Fast Unsecured promises maximum unsecured personal
funding at low rates (id. Afi.U); (2) Corporate Cash Credit promises maximum unsecured corporate ftrnding at low
rates (id. Att. V); (3) Wholesale Shelf Corporations sells "aged corporations" that Defendants registered in the past
(id. Af' W); (4) High Risk Ninja promises to help high-risk businesses set up working merchant accounts for
payment processing (id. Att. X.); and (5) Funding CEO sells a business start-up kit to individuals interested in
selling Defendants' products to consumers (id. Att.Y).

                                                          6
       Case 3:19-cv-00933-VAB Document 9-1 Filed 06/17/19 Page 19 of 63




lists vendor as Grand Teton Professionals); PXl        I at 11 I46 (payment   charged to Atomium);

PXl6 at 17 199,   Att.   AA at   122,, Att. BB at   124;PXl7 Att. A at 138, 233; PXl8   aL 12-15 Table

5 (merchant accounts with 99th Floor, Atomium, Demand Dynamics, First Incorporation, Startup

Masters NJ).)

       Defendants represent that they are located at26l South Main Street, Newtown,

Connecticut on their websites and in consumer conespondence. (PX03 Att. A at l0; PX06 Att.

B at l3; PX07 Att. C at 14; PXl0 Att. G at33; PXl4 Att. E at30; PXl8 at 10 fl 21.) That

address, however, is a commercial mail receiving.          (PXl8 at7 Table3, Att. N at 160-62.) On

corporate papers, bank statements, and service accounts, Defendants list different addresses,

some of which are mail drops or virtual      offices-including several in Florida and New    York-
while others appear to be residences titled to persons unrelated to Defenda nts. (Id. at7 Table 3,

at23-25 Table 9, Att. M at 156-5S.) A review of bank records, IP log-in addresses from Internet

service providers and payment processors, phone records, and statements on Mr. Andrade's

personal website shows Defendants likely do not have a central operating physical location in the

United States. (Id. Att. AA at 810, 813, Att. CC at822-24.) Instead, their sales force appears to

consist of employees or independent contractors located throughout the United States, Brazil,

and The Philippines; their purported fulfillment office is located in The Philippines; and Mr.

Filter and Mr. Andrade likely work out of their residences. (Id. at22l34,Att. AA at 810, Att.

CC at 822-24; PX09 at 3 tf 9 (representative told consumer that Defendants had employees

throughout the world, but consumer thought company was based in Connecticut); PXI            7   Att. A at

169 (consumer spoke with employees in the Philippines).)




                                                       7
         Case 3:19-cv-00933-VAB Document 9-1 Filed 06/17/19 Page 20 of 63




UI.      DEFENDANTS' UNLAWFUL BUSINESS PRACTICES

         Since at least mid-20!4,Defendants have deceptively marketed credit repair services

online and through telemarketing. Defendants' unlawful credit repair practices fall into four

main categories: (1) false promises that they will remove negative information from consumers'

credit reports and improve consumers' credit scores, in violation of the FTC Act, CROA, and the

TSR; (2) advising consumers to mislead credit reporting agencies (through filing false ID theft

affidavits) and lenders (through the use of third-party tradelines), in violation of CROA; (3)

failure to make required CROA disclosures; and (4) collection of prohibited advance fees for

credit repair services, in violation of CROA and the TSR.

         In addition to these unlawful credit repair practices, Defendants unlawfully attempt to

stifle consumers' posting of negative but truthful reviews about Defendants and from exercising

their statutory rights to dispute Defendants' illegal advance fees. Finally, their financing and

billing practices violate the TSR, TILA and RegulationZ, and EFTA and Regulation E.

   A. Defendants'Unlawful        Credit Repair Services Practices

         1. Defendants Make False Promises Regarding Their Credit Repair Services
         Section 5 of the FTC Act prohibits "unfair or deceptive practices in or affecting

commerce." 15 U.S.C. $ 45. An act or practice is deceptive under Section 5(a) if it involves "[1]

a representation, omission, or practice,   that[2] is likely to mislead consumers acting reasonably

under the circumstances, and [3] the representation, omission, or practice is material." FTC     v,


Verity   Int'l Ltd.,443F.3d48,63 (2dCir.2006) (citationomitted); FTCv. LeanSpa, LLC,20L5

U.S. Dist. LEXIS 26906, at*27 (D. Conn. Mar. 5,2015).

         A 'material' misrepresentation is one that involves information that is important to

consumers, and that is therefore likely to affect a consumer's choice of or conduct regarding a



                                                   8
          Case 3:19-cv-00933-VAB Document 9-1 Filed 06/17/19 Page 21 of 63




product. FTCv. BronsonPartners, LLC,564 F. Supp.2dII9,135 (D. Conn.2003); see also

Kraft, Inc. v FTC,g70F.2d3Il,322 (7thCir.lgg2). Express claims are presumed material, and

require no extrinsic evidence regarding how a reasonable consumer would have perceived them.

See Bronson     Partners, 564 F. Supp.2d at 125, 135; see also FTC v. Instant Response            Sys.,   LLC,

2015 WL 1650914, at *5 (E.D.N.Y. Apr. 14,2015). Implied claims also are presumed material

if   there is evidence that the seller intended to make the claim, Kraft, Inc,, 970   F   .2d at 322, or       if
the claims go to the central characteristics of the product or service offered. In the Matter             of
SouthwestSunsites, Inc.,l05 F.T.C.7,109 (1985), aff'd,785F.2d1431(9thCir. 1986).

          The FTC need not prove reliance by each consumer misled by Defendant             s.   See   FTC   v.


BlueHippo Funding, LLC,762F.3d238,244 (2d Cir.2014). Instead, "the FTC is entitled to a

presumption of consumer reliance upon showing that (1) the defendant made material

misrepresentations . . . of a kind usually relied upon by reasonable prudent persons; (2) [that]

were widely disseminated; and,(3) consumers actually purchased the defendants' products." Id.

          In considering whether a claim is deceptive, the Court must consider the "overall, net

impression" created by the representation. LeanSpa,2}l5 U.S. Dist. LEXIS 26906, at *30

(citing FTC v, Stefanchik, 559,F.3d 924,928 (gth Cir. 2009)); FTC v. Five-Star Auto Club,97 F.

Supp. 2d 502,528 (S.D.N.Y. 2000) ("the Court must consider the misrepresentations at issue, by

viewing [them] as a whole without emphasizing isolated words or phrases apart from their

context"); FTC v. Sterling Drug, Inc,    ,   377 F .2d 669, 67 4   (2d Cir. Ig63)("The entire mosaic

should be viewed rather than each tile separately"). Further "[w]hen an advertisement contains a

testimonial reflecting the experience of an individual with a product, there is an implicit

representation that such experience reflects the typical or ordinary results anyone may anticipate

from use of the product." Bronson Partners, 564F. Supp. 2d at I25 (citation omitted). The FTC



                                                       9
         Case 3:19-cv-00933-VAB Document 9-1 Filed 06/17/19 Page 22 of 63




need not prove that Defendants' misrepresentations were made with an intent to defraud or

deceive or were made in bad faith. See, e.g., Verity Intt'1,443 F. 3d           at   63; Removatron    Int'l
Corp. v. FTC,884F.2d,1489,1495 (lst Cir. 1989); FTC v. World Travel Vacation Brokers,S6l

F.2d 1020, 1029 (7th Cir. I 988).

         A representation is also deceptive if the maker of the representation lacks a reasonable

basis for the   claim.   See   FTC v. Direct Mkg. Concepts, lnc.,624 F.3d 1, 8 (1st Cir. 2010). Where

the maker lacks adequate substantiation evidence, they necessarily lack any reasonable basis for

their claims. Id.; see also Removatron Int'l Corp.,884 F.2d at 1498; FTC v. OMICS Grp. Inc.,

2017 U.S. Dist. LEXIS 161910, at *5 (D. Nev. Sep. 29,2017).

         Similarly, Section a}a@)Q)of CROA prohibits credit repair organizations from making

or using "any untrue or misleading representation of the services of the credit repair

organization." 15 U.S.C. $ 1679b(a)(3).8 Further, the FTC only needs to show an untrue or

misleading statement regarding a credit repair service; the statement need not be designed to

induce the consumer's purcha se. FTC v. Gitt,265 F.3d944,,955 (9th Cir. 2001); FTC v. RCA

Credit   Servs.,   LLC,727 F. Supp. 2d1320,1334 (M.D. FIa.2010). And Section 310.3(a)(2)(iii)

of the TSR prohibits sellers and telemarketers from'omisrepresenting, directly or by implication,

any materialaspect of the performance, efficacy, nature, or central characteristics of goods or

services that are subject of a sales     offer." l6 C.F.R. g 310.3(a)(2)(iii).e



8
  Defendants fall under CROA's definition of "credit repair organization," which covers any person who uses any
instrumentality of interstate commerce or the mails to offer to provide services, in return for a fee, to improve a
consumer's credit record, credit history, or credit rating. 15 U.S.C. g 1679a(a)(3). And they do not fall within any
exception in Section 403(3XBFthey are not a 501(c) non-profit, a creditor assisting a consumer to restructure debts
owed by the consumer to the creditor, or a depository institution. /d.
e
  Defendants' telemarketing activities-both inbound and outbound calls-are covered by the TSR. Although
Section 310.6(bX5) of the TSR generally exempts from TSR coverage inbound telemarketing calls in response to
general medium advertising, there is an exception to the exemption for inbound calls relating to credit repair
services. 16 C.F.R. $ 310.6(bX5).

                                                         10
              Case 3:19-cv-00933-VAB Document 9-1 Filed 06/17/19 Page 23 of 63




              Hete, Defendants' core misrepresentation is that their purported credit repair services           will

substantially improve consumers' credit scores. They make this misrepresentation by claiming

that they      will   (a) remove negative information and hard inquiries from consumers' credit reports

or profiles even where such information is accurate and not obsolete, and (b) register consumers

for "tradelines" that will appear on consumers' credit reports or profiles.

                       n. Defendants Make False Promises about Removing                Negative Items and
                          Hard Inquiries to Improve Consumerst Credit Scores

              On their websites, in marketing text messages and emails, and during sales calls with

consumers, Defendants promise to remove any negative items or hard inquiriesl0 from

consumers' credit reports, thereby improving dramatically consumers' credit scores.

Defendants' credit repair brands - "Deletion Expert" and "Inquiry Busters"                 -   serve to reinforce

the guarantee that Defendants can provide the advertised services. In many cases, however,

Defendants have failed to deliver on their promises, and consumers pay hundreds or thousands of

dollars without obtaining any of the guaranteed results.

              Most consumers leam about Defendants' services by searching the Intemet for credit

repair companies and clicking on Defendants' websites. (PX03 at I fl 2;PX04 at                     I fl 3; PX06 at

| fln2,3;       PX07 at I fl 2; PX08 at I fl 3; PXl1 at 5 fl 20,7 n30; PXl4 at I         \ 4;PX     16 at2n8, 3 fl

I 8, 9   fl   51, 16 n 94.) Some consumers learn about Defendants' seryices from unsolicited emails

and text messages. (PX05 at          I12.)
              Defendants' websites, emails, and text messages promise to remove all negative items

and inquiries from consumers' credit files, thereby increasing their credit scores. (PX03 at                  I fl 3;


l0A hard inquiry occurs when a lender or other third party checks a consumer's credit report or score because that
consumer has applied for credit. (PX13 at 2 fl 5.) Hard inquiries from the past year are considered by FICO when
calculating a consumer's credit score, but their impact is usually relatively small. (1d.) A soft inquiry typically
occurs when a consumer's credit repott or score is pulled without the consumer applying for credit, or when a
consumer pulls his or her own credit report or credit score. (1d) Soft inquiries do not affect credit scores. (1d.)


                                                         11
         Case 3:19-cv-00933-VAB Document 9-1 Filed 06/17/19 Page 24 of 63




PX05 at 1 fl 2;PX06at        11T   3; PX07 at 1 fl 3; PX08 at   I fl 3; PXl1 at 5 fl 20;PXl4at I fl 4;PXl6

at 16 fl 94.) For example, Defendants' websites, deletionexpert.com and inquirybusters.com,

claim:

   o     REMOVE ALL NEGATIVE ITEMS FROM CREDIT REPORT IN 3 TO 6 WEEKS
         (PXl8 Att.Q at298; see also PXl6 at9n52.)
   o     Guaranteed to Remove            ALL Negative Items on your Credit (PXIS Att Q. at2.56; see
         alsoPX05 at 1fl      2;PXl6 at9l52.)
   o     REMOVE ALL QUALIFIED INQUIRIES IN 3 TO 6 WEEKS - 100% SUCCESS
         RATE GUARANTEED! (PX18 Att. R at322; PX03 Att. A at7;PXI4 Att. A at 5.)
   o     Credit Score Effects: Credit Scores typically go UP by 50 to 250 Points, all else being
         equal (PXl8 Att.Q at256.)

Defendants' unsolicited texts and emails make similar claims: "We GUARANTEE to delete your

Negative Items in 8 weeks and Hard Inquiries in 6 weeks" (PX05 at 1 fl               2, Att. AatT-8;PX07
Att. A at 8) and "Purchase our Full Credit Sweep, including Inquiry Removal Service for $2,999.

. . Boost your credit scores by 150+ points!" (PXl0 at 4           I   17, Att. F at 23-24.)

         Defendants bolster their website claims with numerous testimonials from purported

satisfied customers who have successfully used Defendants' credit repair services. (PX06 at            I fl

3;PX14at     1 'tf   4;PXT6at      10   fl 53; PXl8 Att. Q at296-320, Att. R at426-56) For example, one

consumer testimonial claims that as a result of Deletion Expert's work his credit scores are "back

in the 700s." (PXlS Att. Q at 309.) Another purported testimonial recounts how Deletion
         oobegan
Expert               making the credit bureaus remove negative accounts." (Id. at 313.) A purported

customer claimed, "It took about 4 weeks and all 17 inquiries were gone and my credit scores

went up! And I ended up,with 775 fromTransUnion, 780 from Experian and 745 from

Equifax." (Id. Att. Q at 318.) Another purported testimonial claimed his credit scores went
oofrom
         586 to 676    in52 Days." (ld. at439.) Yet       another testimonial claimed "Veronica Raised

her Credit Scores from 599 to 684 in 39 days" and that "Veronica's results are the norm here."



                                                         t2
               Case 3:19-cv-00933-VAB Document 9-1 Filed 06/17/19 Page 25 of 63




(Id. at 454.) Defendants also include testimonials in their unsolicited emails and text messagss,

which provide a link to Defendants' websites and a toll-free number for consumers to call for

more information.

               Defendants reiterate their claims during telephone conversations with consumers. (PX02

at 1 fl 4; PX03 at      1   fl 4;PX04   atl \4;PX05 at I fl 3;PX07 at 1 !l 6; PX08 at I fl 4; PX09 at I fl

2;PXIO at 3 fl 14;PXll at 5 t[21;PXl6              at2]   9, 10 flfl 54-55,13n73,16 fl 95; see alsoPXIT at

3   fl   10,   Att. A at 41.) For example, consumer James Kocher states that Defendants'

representative claimed that his credit score would improve by up to 100 points within four

weeks. (PX02 at I fl 4.) Defendants told consumer Jennifer Bauer that Deletion Experts could

"remove all negative items from my credit reports within 8 weeks, and that my credit scores

would go up to the high 600s within 8 weeks." (PX07 at              I I6; see also id. at l2n7
(telemarketer followed up conversation with email guaranteeing that negative items and inquiries

would be removed from credit report within 8 weeks).) Defendants told Joshua McDonald hard

inquiries would be gone within 6 weeks. (PX03 at 2, 3 tffl 6, 10; see also PXI            I   at 7 n   3l

(Defendants would remove negative items within 60 days).)

               Defendants claim to remove negative information in one of two ways: a fast track credit

sweep/expedited option and a manual credit repair option. (PX05 at             4I l3;PXl7 Att. A at 4l;
PXl8 Att. Q at224,226.) The former method involves the consumer filing                  an identity theft

affidavit to remove negative information supposedly resulting from such theft. (PX0 5 at 4I 13;

PXl6 at2nl0; PXl8 Att. Q at224.)                The latter method involves Defendants submitting

handwritten dispute letters to the credit bureaus. (PX02 at 1 fl 3; PX03 at         1   fl 4;PX04 at        I 14;
PX05 at 1 fl 3; PX06 at I fl 4;PX07 at I fl 6; PX08 at I fl 4; PX18 Att. Q at226.) Defendants

claim that credit bureaus disregard consumers' typed letters disputing negative information:



                                                          13
          Case 3:19-cv-00933-VAB Document 9-1 Filed 06/17/19 Page 26 of 63




          [Consumer bureaus] scan the Dispute Documents, run them through an OCR Scanner to
          detect all the text in the Document, then analyze the text to try to match the text to one of
          tens of thousands of prior Dispute Letter Templates they have previously received from
          other Consumers. fThen the] System just spits back to the Consumer the information
          reported by the Creditor and claims the information was 'Verified.' (PXl8 Att. Q at
          226.)

By submitting handwritten letters oowith a variety of different hand writing styles, and

particularly hand-writing that is hard for OCR Scanners to identifr," Defendants promise that

"the chances of getting     a   Negative Item removed is increased dramatically."     (/d)   Defendants

also claim to dispute each negative item with a dispute letter to the creditor, the credit bureaus,

and the   FTC. They claim that:

          [i]n many cases, we will not get a response, which automatically qualifies the negative to
          be deleted. In other cases, one or the other targetwill be the right one to grant our
          requests and call for the elimination of the negatives. This 3-Way Dispute method is
          much more effective than the One-Way or Two-Way Methods used by the vast majority
          of Credit Repair Companies out there. (1d.)

(See also PX02 at      I fl 3 (Defendants' telemarketer claimed that once they submitted a dispute,

the credit bureaus would have to validate the negative items or "they would be required to

remove them."); PX04 at         I fl 4 (telemarketer   said that Defendants would keep sending letters

until credit bureaus removed negative information).)

          These claims are material. First, because they are express, they are presumed material.

See Bronson       Portners, 564F. Supp.    2datl25,l35.       Even without apresumption, claims

regarding a company's ability to raise credit scores by removing negative items or hard inquiries

are material because they       "involve information that is important to consumers," id. at 135,

especially when consumers are deciding whether to sign up for the company's credit repair

servlces.

          Despite their express guarantees, Defendants generally failed to remove most or any

negative items or inquiries from consumers' credit reports. In numerous instances, after taking


                                                         14
             Case 3:19-cv-00933-VAB Document 9-1 Filed 06/17/19 Page 27 of 63




hundreds or thousands of dollars from consumers in up-front fees, Defendants stopped

corresponding with consumers and blamed them for the lack of results, claiming consumers

either did not submit the correct paperwork or needed to give the process more time to work.

(PX02 at2n 9 (consumer told it would take "multiple rounds" before seeing results); PX03 at 4

fl 13; PX04 at2,3 tffl 7, 10; PX05 at4l13; PX06 at2-3 flfl 10, 11; PX08 at 3 flfl l2-14;PX09 at

2   1T1T   6-8; PXl0 at 4l   l7;PXl l   at 6 flfl 25-27; PXl4 Att. A at 5; PXl6 at 3 flfl 13, 16,11 fl 61, l5

flfl 84-86, 18-20 flfl 106, l l   l; PX17 Att. A at20,24.)      Few consumers report that Defendants

removed any negative information or hard inquiries, or that they experienced any significant

improvement in their credit scores. (PX02 at2,3flfl 8, 13 (consumer's credit score decreased

and Defendants did not remove any negative items or hard inquiries); PX03 at 5                  fl l6;PX04 at4

fl14;PX05at3fll2;PX06at3fl15;PX07at5tf22;PX08at3-4flfl11,                               l7;PXl0at5fl19(one
negative item removed but credit score increased only by a few points, not the 100 points

promised);PX11 at7128,9n39;PXl4at2-3 flfl6, 10, 12,14;PXl6at3flfl 13,16,11-12flfl

60, 68, 15-16        nq,221120; see alsoPXIT at 3 fl 10, Att. Aat20,24,35,43,48,58                    (consumers

score decreased).)

             According to Equifax,l t no credit repair company can legitimately remove accurate, non-

obsolete negative information or hard inquiries form consumers' credit files, and any claims to

the contrary are false. (PXl2       at2l7;PXl3 at2,3-4 flfl S, 10.) Nor does Defendants'                ooManual


Credit Repair" increase the odds of success. According to Equifax, to be successful, a valid

dispute must provide documentation to support the consumer's position that information is

inaccurate. (Id. at 3 fl I 1.) An unsupported assertion that a consumer is disputing a certain item

rr Equifax, along with TransUnion
                                  and Experian, is one of the three nationwide credit reporting agencies in the
United States. (PXl2 a! I tf 3.) Margaret Leslie, a Vice President with Equifax, who submitted the declaration
marked as PXl2, is generally familiar with the operations of TransUnion and Experian and the way they respond to
consumer disputes and it is her understanding that the procedures used by them do not vary materially from
Equifax's procedures. (Id. at a-5I16.)

                                                         15

                 a
         Case 3:19-cv-00933-VAB Document 9-1 Filed 06/17/19 Page 28 of 63




- whether typed or hand-written -       is not sufficient to cause a credit bureau to delete the

information without an attempt to verify the consumer's positio n. (ld. n            2)     Because few,   if
any, consumers report that they provided specific reasons to Defendants to              justiff removal of

negative information, based on the FTC's experiences with other credit repair companies,

Defendants likely send non-specific letters disputing all or almost all negative information. Such

letters, according to Equifax, would not be successful. Qd n            I4.) In addition,   the removal    of

hard inquiries older than twelve months would not affect credit scores.             (ld. at2n 5.)

        Moreover, Defendants had no reasonable basis to make the credit repair guarantees

because they did not    first obtain personalized information regarding consumers' credit histories.

According to Equifax and Fair Isaac Corp orution,t2no entity can guarantee credit score

improvements in the time frames claimed by Defendants without first reviewing consumers'

credit score and credit history information. (PX12           at2\8; PXl3 at2l7.)
                 b.   Defendants Make False Promises about Adding Tradelines to
                      Consumerso Credit Reports to Improve Consumers' Credit Scores

        Defendants also make false promises to raise consumers' credit scores by purportedly

adding "tradelines" (or accounts) with lengthy and positive payment histories to consumers'

credit histories. To achieve this result, Defendants promise to add consumers as "authorized

users" to the credit accounts of other individuals with positive payment histories so that the

payment history would also reflect on the authorized user's credit history. The authorized users

and the individuals to whose accounts they are purportedly added have no familial or other close




12
  Fair Isaac Corporation or FICO is the developer of the proprietary credit scoring models commonly referred to   as
FICO Scores. (PXl3 at 1flll1-3.)

                                                        16
          Case 3:19-cv-00933-VAB Document 9-1 Filed 06/17/19 Page 29 of 63




personal relationship-ahey are entirely unrelated parties, brought together by Defendants solely

for the purpose of artificially inflating authorized users' credit ,.or.r.l3

          Defendants charge thousands of dollars for their "credit piggybacking" service, marketed

under the brand "Top Tradelines." On their websites and in unsolicited emails and text

messages, they claim       this service will improve consumers' credit scores:

    a     Guaranteed to boost credit scores. Guaranteed to post on all3 credit bureaus (PXl8 Att.
          S at 458, 497;PX04 at2l8, Att. B at 10; PX05 at I fl 2, Att. A at9; PXl1 Att. H at47.)

    a     Permanet Score Improvement! (PX18            Att.   S   at459.)

(PXl0 at l, 4 ffi3,17, Att. A at7 (email to consumer claimed 100+ point                 increase by purchasing

tradelines), Att.   F    at25 (textmessages claiming tradeline packages will o'Boost your credit scores

by 100+ points!"); PX16 at 3 fl 19 (website mentioned adding tradelines could improve credit

scores 150-180 points);       PXIT Att.   A   at207 (text message claiming "BOOST YOUR CREDIT

SCORE with a DIAMOND TRADELINE PKG").)

          Defendants' Top Tradelines website also features numerous testimonials from purported

satisfied customers. (PXl1 at 10 fl 43; PXl8 Att. S at 533-87.) For example, one purported

customer stated,    "I   started off with a 656 Score and after adding 4 Tradelines my Scores went up

over    770." (PXl8 Att. S at 536.) Another supposed testimonial             states "171 Point Increase      in   3




13
   The use of additional authorized users arose in the 1970s primarily in response to complaints from women who
were unable to obtain credit because information about joint accounts held with their husbands was reported in the
husband's name alone. Kenneth Brevoort, Robert Avery & Glenn Canner, Credit Where None Is Due? Authorized-
 User Account Status and Piggbacking Credit,47 J. Cons. Affairs 5 18, 520 (2013). As a result, the Federal Reserve
Board promulgated Regulation B that required equal treatment for the account holder and authorized users who are
spouses. Because both spouses are often jointly liable for the debts, both should receive the "benefit or burden" of
the credit history. Further, spouses were found to play a significant role in maintaining accounts and, thus, the
account's payment history was ooas much a product of the user's contribution as that of the obligor." 1d.
Defendants' practices ofbrokering the sale oftradelines (or "piggybacking" credit) stand in stark contrast to the
traditional use of authorized user accounts for spouses (or children, other family members, or even close personal
friends) where the consumer has a basis for "vouching" for the credit-worthiness of the person being added as
additional authorized user. Outside the family member/close personal relation context (r.e., Defendants' practices),
oothere
        is little reason to believe that the account's history conveys any information about the authorized user's
creditworthiness." Id. at 523.

                                                         l7
        Case 3:19-cv-00933-VAB Document 9-1 Filed 06/17/19 Page 30 of 63




Weeks for Detariusl" (Id. at 547.) Another purported customer claimed her credit score "rose

from   61   I to 764 in only 42 days with TopTradeslines.com." (Id. at 568.) In          another testimonial,

Defendants claimed "200-Point Credit Score Increase for Ash after buying a Diamond Package

for $6,500!" (PXl1 Att. Hat47; PXl8 Att. S at539-40.)

        Defendants repeat these claims in phone calls with consumers: Defendants told consumer

Renee Messiha they would add new tradelines to her credit report and her credit score would

increase by over 100 points within 45 days. (PX04 at             I fl 4.) Consumer Diescon Vilarino was

told that his credit score would improve approximately 250 points by purchasing a tradeline.

(PXl6 at 4120;       see also   PXll at7 I31     (Defendants would add tradelines to build consumer's

credit score); PX17 at 3 fl 10.)14

            These claims are material. First, because they are express, they are presumed material.

See Bronson      Partners,   564 F. Supp. 2d, at   125,135. Even without a presumption, claims

regarding a company's ability to raise credit scores by adding tradelines are material because

they "involve information that is important to consumers," id. at l3s,especially when consumers

are deciding whether to sign up for the company's credit repair services.

            As with their claims to remove negative information, Defendants have no reasonable

basis to promise that tradelines     will substantially    increase credit scores in a matter of weeks

without obtaining any information about consumers' specific credit situations. According to

FICO, the addition of seasoned tradelines does not guarantee an increase in a consumer's credit

score. (PXl3 at 3 fl 9.) For instance, if the tradeline incurred a delinquency, or had a high


laIn addition, consumers who call Defendants' representatives to sign up for tradeline services are often directed
also to sign up with Defendants' deletion services or vice versa. (PX04 at 1  I4; PXIO at 3 n A; PX16 at 16-17 ll
96.) For example, when consumer Messiha inquired about purchasing tradelines, Defendants explained that she
needed their Deletion Expert services first to clear her credit report. (PX04 at I !| 4.) Defendants told consumer
Oliver Ross that "it would be counterproductive" to add tradelines until all of his negative information had been
removed, even though he had already paid $2,200 for the Top Tradelines service. (PXl0 at 3 '[ 14.) They convinced
                                                                 \
Mr. Ross to spend another $2,000 for Deletion Experts. (ld. at a 15.)

                                                         18
             Case 3:19-cv-00933-VAB Document 9-1 Filed 06/17/19 Page 31 of 63




utilization ratio, an authorized user's credit score could decrease. (Id.) Further, even if the

addition of tradelines could improve a consumer's credit score, it would take more than the 30 to

60 days promised by Defendants and would depend on each individual consumer's credit profile.

(Id.) lnaddition, FICO            Score 8, released to the marketplac   e in200g,substantially   reduces any

benefit of added tradelines. (Id.) In short, without a full assessment of the added tradeline and

the authorized users' specific credit history, Defendants cannot truthfully guarantee that

tradelines        will   increase credit scores.

             But even if the addition of tradelines could improve a consumer's credit score in the

promised time frames, in virtually all cases Defendants did not even provide consumers with the

tradelinestheypurchased. (PX04at3,4flfl 10, 14;PX08 at4n17;PX10 at2-3,5flfl 1I-13,19,

Att. C at 12 (consumer received email saying tradeline was added but when he checked his credit

reportitwasnotthere);PXl1 at9l39;PXl6at4-6,9nn22-23,26,32,48;seealsoPXlT at3fl

10,   Att.   A at225,22g,242,258.)           In the handful of instances where some tradelines did

successfully post, consumers report that the tradelines did not substantially improve their credit

histories or credit scores. (PXl1 at           12l50; PXl6 at 5 fl 27 (one tradeline   was posted but flagged

and deleted by bank shortly thereafter); PXIT            Att.   A   at247 (consumer's score went down after

Defendants added tradeline).)

                                                         **{<


             Thus, Defendants' credit repair misrepresentations violate Section 5 of the FTC Act, as

alleged in Count I of the Complaint, Section a\a@)Q) of CROA, as alleged in Count VI of the

Complaint, and Section 310.3(a)(2)(iii) of the TSR, as alleged in Count XII of the Complaint.

             2,    Defendants Advise Consumers To Make False Statements

             Section a0a(a)(l) of CROA prohibits credit repair organizations from "counsel[ing] or

advisfing] any consumer to make any statement, which is untrue or misleading . . . with respect

                                                          t9
        Case 3:19-cv-00933-VAB Document 9-1 Filed 06/17/19 Page 32 of 63




to any consumer's credit worthiness, credit standing, or credit capacity to (A) any consumer

reporting agency or (B) any person (i) who has extended credit to the consumer or (ii) to whom

the consumer has applied or is applying for an extension of            credit."   15 U.S.C. $ 1679b(a)(1).

Here, Defendants encourage and advise consumers to make false statements to credit bureaus

and creditors in violation of CROA.

                  Defendants Advise Consumers To F'ile False ID Theft Affidavits
             ^.
        As discussed above, Defendants offer two methods by which they purportedly remove

negative information from consumers' credit histories: credit sweep/fast track and manual credit

repair. Under the first method, Defendants make use of provisions in the Fair Credit Reporting

Act regarding information on a consumer's credit history that resulted from identity theft.l5

Specifically, Defendants claim that consumers may have been victims of identity theft without

evenrealizing it, waming that "Today, an identity theft incident is not necessarily identifiable

through major purchases that ring alarms.o' (PXl8 Att. Q at224.) They claim to have'oextensive

experience in rooting out identity theft damages" using their "proprietary Credit Sweep process"

to discover identity theft markers and the "subtle identifiers" of identity theft. (Id.)

        Defendants pressure consumers who have enrolled to submit identit), theft affidavits,

even when consumers expressly state they were not             victims. (PX05 at 4-5 fl'l| 13, 17, 18; PX14 at

2n7, Att. B at 8-18; PXl6 at2n 10.) For example,              consumer Jack Smith reports he selected the

manual credit repair option but that numerous rep/esentatives told him repeatedly that he needed

to file an identity theft affidavit to complete the program (id. at 4 n B ,5 ut| 1 7- I 9, Att. H at 33-

39). Mr. Smith wrote,'No..I am not doing this for the 5th time..this is illegal and I did not sigh

[sic] up for this..I ASKED FOR THE HAND WRITTEN CHALLENGE LETTERS. I am not
15
  Under Section 6058 of the Fair Credit Reporting Act, 15 U.S.C. $ 1681c-2, "a consumer reporting agency shall
block the reporting of any information in the file of a consumer that the consumer identifies as information that
resulted from an alleged identity theft."


                                                        20
        Case 3:19-cv-00933-VAB Document 9-1 Filed 06/17/19 Page 33 of 63




getting involved in thjs [sic] illegal activity. I am not filing a false police report." (Id. Att.H at

35.) Despite that, Mr. Smith received an alert from his credit monitoring service that, without his

approval, Defendants had claimed he had experienced identity theft. (Id. at 4 n 16.) Meanwhile,

consumer John Crowe reports that Defendants prepared an identity theft affidavit for him, even

though he never mentioned being a victim of identity theft, and told him to sign it and file it with

thepolice. (PXl4 at2ll7,8,Att.Bat8-18.) Herefused.(Id.n8.) Thus,Defendantsviolate

Section aOa(a)(l)(A) of CROA, as alleged in Count IV of the Complaint.

            b.   Defendants Advise Consumers To Mislead Creditors

        Through their Top Tradelines brand, as discussed above, Defendants offer to have lower-

credit consumers added as o'authorized users" to the credit accounts of other unrelated

individuals with positive payment histories so that the positive payment information would also

reflect on the authorized users' credit history and thus improve their credit. Through their Credit

Card Cash Flow brand, Defendants also solicit good-credit consumers, offering to pay them to let

Defendants add unrelated, lower-credit consumers as authorized users. (PXl8 Att. T at 589.)

        However, the purported "authorized users" are not, in fact, given access to the underlying

credit. They do not receive account numbers or credit cards associated with the accounts, and

therefore cannot charge purchases against the tradelines. Indeed, Defendants admit as much,

assuring the good-credit consumers:

    a   Will the Authorized Users receive a Credit Card in the mail? No, never. All Authorized
        User Credit Cards are mailed to the Primary Account Holder (You). (Id. at 621.)

    a   Is there any risk that an authorized user could get access to my credit card account? . . .
        all the Authorized User Credit Cards are mailed to your Home Address on file with your
        Bank, it would be impossible for anyone from our Company or any of the Authorized
        Users to access your Account. (Id. at 602.)




                                                   2t
         Case 3:19-cv-00933-VAB Document 9-1 Filed 06/17/19 Page 34 of 63




         Moreover, Defendants encourage the good-credit consumers to "activate each Credit

Card and use them for some of your existing Day-to-Day Expenses, such as Gas, Groceries,

Online Purchases, etc, in order to show the Bank that the Authorized User Accounts are actually

being used."    (Id.)   Defendants assure consumers,          "[I]t is 100% Legtal,"     andtkat,ooYes, Banks

and Credit Card Companies allow you to add Authorized Users on your Credit Card Accounts,

and they can be ANYONE, and can be added for                 ANY REASON." (Id. at 629,637.)

         In reality, Defendants are advising consumers (both the good-credit consumers with the

tradelines and the lower-credit consumers seeking tradelines) to mislead creditors about the

lower-credit consumers' credit worthiness or credit capacity, including by claiming that the

lower-credit consumers are legitimate *authorized users" of the good-credit consumers' lines                        of
credit. (PX0S at2l7 (Defendants' telemarketer explained that Top Tradelines would add

seasoned credit cards to consumer's credit account              "to make it look like they were your credit

cards").) Unlike situations where         a   family member or close personal friend allows someone

access to their credit    (for example, by serving as a guarantor or co-signor), the consumers are not

truly'lauthoized users" on these third-party individuals' credit accounts                 because they cannot

access those accounts. Thus, Defendants are advising potential Top Tradeline consumers to

mislead creditors about their creditworthiness, and advising consumers with good credit to

mislead creditors about purported "authorized users" on their accounts.16 Thur, Defendants

violate Section a0a(a)(l)(B) of CROA, as alleged in Count V of the Complaint.




16
   Defendants may argue that they relied on a2007 news article quoting a former FTC press officer that stated, in
regards to the practice of credit piggybacking, "'What I've gathered from attorneys here is that it appears to be legal'
technically. . . ,'However, the agency is not saying that it is legal."' This argument fails because a press statement is
not a "final agency a0tion" that could bind the FTC. See, e.g., Trudeau v. FTC,384 F. Supp. 2d281,289-90 (D.C.
Cir. 2005) (noting that "[n]o court has ever found a press release to be a final agency action under the APA"). In
addition, the statement expressly clarifies that the FTC has not deemed the practice to be legal,

                                                           22
       Case 3:19-cv-00933-VAB Document 9-1 Filed 06/17/19 Page 35 of 63




       3.   Defendants Fail to Make Required CROA Disclosures and Provide Consumers
            with CROA-Compliant Contracts

       CROA requires credit repair organizations to make specific disclosures and provide

consumers with written contracts that comply with the requirements of the statute. CROA's

requirements include     (l)   a   written statement using prescribed language regarding "Consumer

Credit File Rights Under State and Federal Law" before any contract or agreement is executed,

15 U.S.C. $ 1679c(a); (2) a        full and detailed description of the services to be performed and an

estimate of the date by which the performance of the services            will   be complete,   l5 U.S.C.    $


I67gd(b)(2); (3) a conspicuous statement in bold facetype,in immediate proximity to the space

reserved for the consumer's signature on the contract, which reads as follows: "You may cancel

this contract without penalty or obligation at any time before midnight of the 3'd business day

after the date on which you signed the contract. See the attached notice of cancellation form for

an explanation of this   right."      15 U.S.C. $   1679d(b)();   ()   a separate "Notice of Cancellation"

form, 15 U.S.C. $ 1679e(b); and (5) a copy of the completed contract. 15 U.S.C. $ 1679e(c).

       Here, consumers report that Defendants do not provide them with any of these CROA-

mandated documents and disclosures. (PX02 at2 fl 7; PX03 at3-4                   fl 11; PX05 Att. F at28;

PX06   at2l   7; PX08 at 3 fl 10; PX09 at I fl 4;PXl1 at 8 fl 34; PX16 at 3 fl 15, 11           1T   59, 1S !T

100.) For example, in some instances, Defendants             do not require consumers to sign any


documents at all, in complete contravention to Section 1679d. (PX02 at                2I   7; PX03 at 3-4        I lI;
PX06 at2n7; PX08 at 3 fl 10;PX09 at I fl 4;PXll at 8 fl 34.) lninstances where Defendants do

require consumers to sign forms, these forms are usually no more than authorizations for

Defendants to charge consumers' credit or debit cards and do not conform to CROA's

requirements for credit repair contracts, such as providing a description of the services to be

performed or notifying consumers of their contract cancellation rights. (See, e.g., PX05 Att. F at

                                                        23
           Case 3:19-cv-00933-VAB Document 9-1 Filed 06/17/19 Page 36 of 63




28;PXl6 at 17 I98, Att. Z at 120.) Defendants generally require               these forms to be signed via an

online notary platform, Notarize.com, that connects consumers to a notary via online video chat

andallowsthemtoe-signdocumentsoverthelnternet.                    (PX03 at2,3fl17,9,11;PX05at3fl11;

PX07 at 3 fl 11; PX10     at2n7,     Att. B at 10; PX16 at 10 fl 58, 13 177,17'1T 98; see generally

PXl5 at l-4 flfl 3-10.) Many      consumers report never receiving a copy of the documents they

signed, and although Notarize.com makes these documents available on the platform, consumers

must sign in and download copies. (PX03 at 3 $ 1l; PX07 at3-4flfl 14, 15; PX10 at2n9; PXl1

at 6 !f   24,11fl 45; PXl5 at 4l11; PXl6 at 10 fl 58.)

           In addition, consumers also report they never received a statement regarding their credit

file rights, which must be in written form and provided separately from the contract, or a Notice

of Cancellation form, which must accompany a contract, in duplicate. (PX02 at2 fl 7; PX03 at

3-4nll;      PX06   at2l7;   PX08 at 3 fl 10; PX09 at I fl 4; PXl0         at2l\   8, 9;   PXl l at 6'l[ 24,8n34,

ll145; PX16 at 3 fl 15, 11 tT 59, 18 11 100.) Instead,             Defendants bury these CROA

disclosures in their Internet websites, at the end of a 50-paragraph "Terms of Use" webpage,

separate from the page on which consumers enter their contact information.                   (PXl8 Att. Q at

289-91; Att. R at 413-15, Att. S at 526-28.) Nothing on Defendants' homepages or sign-up

pages indicates that consumers should go to the "Terms of lJse" page or that that page contains

important CROA disclosures; on the contrary, most paragraphs on that page concern unrelated

topics such as website terms of use, accuracy of information provided by consumers, and

requirements that consumers be over 18 years           of   age. (Id.   Att Q. at255-61; Att. R at328-35)tj


17
   With regards to the credit rights disclosure, Defendants may rely on the E-SIGN Act, which allows the use of
electronic records to make required disclosures, 15 U.S.C. $ 700l(c)(l), to argue that they'omake available" the
required disclosures on their "Terms of Use" page. But the E-SIGN Act distinguishes between statutory
requirements to "provide" and to "make available," and CROA's credit rights disclosure provision (15 U.S.C. $$
 1679c) expressly states that credit repair organizations must "provide." Merely burying disclosures on their

                                                        24
         Case 3:19-cv-00933-VAB Document 9-1 Filed 06/17/19 Page 37 of 63




And although on the online sign-up page, consumers are asked to check                a   box that they have read

the Terms of Use and there is a hyperlink to the page, consumers can check the box without

clicking on the hyperlink. (Id.) Finally,       as discussed above, some consumers sign up           for

Defendants' services as a result of email, text message, or phone solicitations, without interacting

with their websites at all. (See, e.g., PX05 at L \2.)

        Thus, Defendants violate Section 405(a) of CROA, as alleged in Count                  VIII of the

Complaint, Sections 406(b)(2)and (4) of CROA, as alleged in Count IX, Section 407(b) of

CROA, as alleged in Count X, and Section a07@) of CROA, as alleged in Count XI.

        4.   Defendants Illegally Collect Advance Fees for Credit Repair Services

         Section 404(b) of CROA prohibits credit repair organizations from "charg[ing] or

receiv[ing] any money or other valuable consideration for the performance of any service which

the credit repair organization has agreed to perform before such service is fully performed." l5

U.S.C. $ 1679b(b) ; see also Gitl,265F.3d. at 956 ("The CRO Act prohibits acceptance of any

payment before fully performing all services (even assuming [the defendant] could and did do

what he represented he would do)."). Similarly, Section 3rc.a@)Q) of the TSR prohibits sellers

                            oorequesting
and telemarketers from                     or receiving payment of any fee or consideration for goods or

services represented to remove derogatory information from, or improve, a person's credit

history, credit record, or credit rating until: (a) the time frame in which the seller has represented

all of the goods or services will be provided to that person has expired; and (b) the seller has

provided the person with documentation in the form of a consumer report from a consumer



websites, amongst unrelated terms and without any notice to consumers, does not satisfy the obligation to "provide"
as required by CROA. In addition, even if the Court were to equate "provide" with "make available," the E-SIGN
Act only allows the use of electronic disclosures where the consumer affirmatively consents after being informed of
their right to receive records in non-electronic form. l5 U.S.C. $ 7001(c)(1)(A). None of the consumers interviewed
by the FTC recalled having given such consent.


                                                        25
            Case 3:19-cv-00933-VAB Document 9-1 Filed 06/17/19 Page 38 of 63




reporting agency demonstrating that the promised results have been achieved, such report having

been issued more than six months after the results were achieved." 16 C.F.R. $ 310.a(a)(2).

           Here, Defendants collect illegal advance fees for their credit repair services. For their

Deletion Expert and Inquiry Busters services, Defendants typically require consumers to make

upfront payments of       $   1   ,999, with a combined rate for both services of $2,999 (if purchased at the

sametime). (PX02 at I fl4; PX05 at 1fl3; PX06 at I fl 5; PX07 atI-2ffi6,7;PX08                                   atIl4;
PX09 at I fl 3; PXl0 at 4 n I 5; PXI           I   at 5 fl 22, 7 n3 1 ; PXl4 at 3   fl   12;   PXl6   at 2-3   ln II-12,   17


n97.) Meanwhile, the cost of Defendants' Top Tradelines service varies depending on the type
and number of tradelines purchased, ranging from $349 to almost $8,000. (PX04                              at2l5
(consumer paid $2,500 and $1,455 for tradelines and Deletion Expert services); PX08 at 2 fl 8

($2,000); PX10      atzll10         ($2,200); PXl1 at 10144;PXl6              at4l21     (consumerpaid $1,000), Att.

A at24;Pxl7       Att.   A at24)         In some instances, Defendants' sales representatives agree to lower

the price to whatever amount consumers can afford to pay. (PX02 at                         I fl 4 (telemarketer     said that

                   o'that
if   consumer paid        day" the cost would be only $999 payable in three installments of $333

each); PX03      at2l    7; PX05 at l-2 fl 3-4 (telemarketer told consumer that owner would reduce the

fee to $999 "but that I had to accept           it right away, before the owner left"), Att. B at l4 PX07 at2

fl   10; PX08 at 1 fl   4;PXl4 at I fl 5; PXl6 at 17 I97.) With               respect to all three brands, however,

Defendants require consumers either to pay the entire fee upfront or pay in installments. (PX02

at l-2 nn 4, 7 ;PX03      at 4     I   12; PX04 at 2   \5; PX05 at 3 fl   1   0, Att. E at 26;PX06 at 1 fl 5

(consumer told she could pay $300 every two weeks), 2 fl 8; PX07 at 3 fl 12, Att.B at I                            l;   PX08

at   1   fl 4, Att. Aat6;PX10          at2l l0; PXll     at 5 fl 22 (feepayable inthree installments),7ll32;

PX14 at I fl 5; PXl6 at2n I l, l3 n74.) For example, with respect to the Deletion Expert and

Inquiry Busters brands, consumers are required to pay at least                   2,5%o   of thecqst of the service


                                                              26
           Case 3:19-cv-00933-VAB Document 9-1 Filed 06/17/19 Page 39 of 63




($499) up front. Defendants set up payments (either via credit card or ACH withdrawals) at the

time consumers sign up for their credit repair services, and charge consumers' credit cards or

debit their bank accounts the down payment almost immediately before any services have been

provided. (PX02 atl-2fln4,7; PX03              at4ll2;PX04 at215;               PX05 at 3 fl 10, Att. Eat26;

PX06      at2l8;   PX07 at 3 fl 72, Att. B at    ll;   PX08 at   I fl 4, Att.   Aat61, PXI.O   at2\10; PXl1      at 6

n23,7ll3l-32;Px16 at 10 fl 56,73n74,17199;                     see alsoPXLT at 3 fl 10,      Att. Aat9,24,35,

41,58,225,22g.)

           Thus, Defendants violate Section 404(b)of CROA, as alleged in Count VII of the

Complaint, and Section 3rc.a@)Q)of the TSR, as alleged in Count XIII of the Complaint.t8

        B. Defendantso Unfair      and Unlawful Use of Anti-Disparagement and Anti-Chargeback
           Provisions

           Section 5(a) of the FTC Act, 15 U.S.C. $ 45(a), prohibits "unfair or deceptive acts or

practices in or affecting commerce." An act or practice is unfair under Section 5 of the FTC Act

if it   "causes or is likely to cause substantial injury to consumers which is not reasonably

avoidable by consumers themselves and not outweighed by countervailing benefits to consumers

or to    competition."   15   U.S.C. $ a5(n). See also FTC v. Verity Int'1, Ltd.,335 F. Supp. 2d 479,

18
   Defendants may argue that under Florida law, credit repair organizations may charge advance fees if they have
posted a surety bond. Fla. Stat. $ 817.7005(1). Defendants appear to be bonded in accordance with Florida law.
(PXl8 Att. Qat263-72, Att. R at 392-401, Att. S at 500-09.) Defendants' state law compliance, however, does not
excuse them from CROA's requirements. If it is possible to comply with both laws, Defendants must comply with
both laws. See Rannis v. Fair Credit Lawyers, lnc.,489 F. Supp. 2d lll0,1 I l6 (C.D. CaI.2007) (holding that a
state credit repair law exempting lawyers from complying with the state's requirements did not exempt lawyers from
complying with CROA). Here, because Florida law only pennits but does not require Defendants to charge an
advance fee, it is not impossible for Defendants to comply with Florida law while also complying with CROA's ban
on advance fees. But if compliance with both statutes were impossible, then federal law supersedes state law.
PLIVA, Inc. v. Mensing, 564 U.S. 604,61'7 (2011) (add to TOC) ("The Supremacy Clause establishes that federal
law 'shall be the supreme Law of the Land . . . any Thing in the Constitution or Laws of any State to the Contrary
notwithstanding."') (quoting U.S, Const, art. VI, cl.2); Englishv. Gen. Elec. Co.,496 U.S. 72,79 (1990) (citation
omitted) (state law must yield to federal law "where it is impossible for a private party to comply with both state and
federal requirements, or where state law 'stands as an obstacle to the accomplishment and execution of the full
purposes and objectives of Congress."'); see qlso 15 U.S.C. $ 1679j (CROA "shall not annul, alter, affect, or exempt
any person subject to the provisions of this title from complying with any law of any State except to the extent that
such law is inconsistent with any provision ofthis title, and then only to the extent ofthe inconsistency").



                                                          27
           Case 3:19-cv-00933-VAB Document 9-1 Filed 06/17/19 Page 40 of 63




498 (S.D.N.Y.2004). The FTC meets the first prong (substantial injury) by establishing, among

other things, that consumers were injured by a practice for which they did not bargain                    .   See   FTC

v. Neovi;    lnc.,604 F.3d 1150, 1157 (9th Cir. 2010) (citing FTC v. Windward Mlctg., Ltd.,1997

U.S. Dist. LEXIS 17114, at*29-31 (N.D. Ga. Sep. 30,1997) and Orkin Exterminating Co. v.

FTC,849 F.2d 1354,1363-6611lth Cir. 1988). Inju.y may be suffrciently substantial if it causes

a small harm       to   alargeclass of peo ple, see Neovi,604 F.3d         at lI57,or    severe harm to a     limited

number of people. In.re Int'l Harvester,l04 F.T.C. 949,1064,1070 (1984). Moreover, the

injury is not limited to economic injury. Courts have recognizedthat emotional impact harm that

is substantial and real can satisfy the "substantial injury" prong. See FTC v. Accusearch Inc.,

2007U.S. Dist. LEXIS74905,at*22-24 (D. Wyo. Sep.28,2007)(holdingthatemotional

impact harm caused by invasion of privacy resulting from the defendants' phone record

pretexting activities was suffi cient).

           1.       Defendantso Anti-Disparagement Provision Is Unfair and Violates the CRFA

           Defendants employ unlawful tactics to undermine consumers' ability to leave negative

reviews. Buried within Defendants' form contracts are clauses that ban consumers from

disparaging or commenting negatively about Defendants, and state that consumers who violate

that ban are subject to $25,000 in liquidated damages.le


le   For example, the "Terms of Use" page on Defendants' websites includes the following provisions

     12. Mutual Non-Disparagement. You agree and warrant that you shall not disparage or comment negatively,
     directly or indirectly, about Grand Teton, or its Team. We agree and warrant that we shall not disparage or
     comment negatively, directly or indirectly about you; except we may reports debts owed by you to us to Credit
     Reporting Agencies. Disparagement shall be defined as any remarks, comments or statements that impugn the
     character, honesty, integrity, morality, business acumen or abilities in connection with any aspect of our dealings
     with each'other. You and Grand Teton agree and acknowledge that this non-disparagement provision is a material
     term of this Agreement; the absence of which would have resulted in Grand Teton refusing to enter into this
     Agreement.

     20. Liquidated Damages. In some instances, a breach of these Terms could cause damages, but proving the
     actual damages would be impossible. These instances shall result in the corresponding liquidated damages, which
     are a reasonable pre-estimate of the damages:

                                                            28
        Case 3:19-cv-00933-VAB Document 9-1 Filed 06/17/19 Page 41 of 63




        In some instances, when consumers have left (or threatened to leave) negative reviews of

Defendants' services, Defendants have responded by sending cease and desist letters and

threatening to file lawsuits. (PX03 at4-51T15, Att. D at27;PX14               at2flg, Att.D at22;Pxl6

Att. G at 46-48;   see also PXLT at 3    fl 10.) For example, shortly after consumer Joshua

McDonald filed a complaint with the Consumer Financial Protection Bureau, he received a cease

and desist letter from someone purporting to be Defendants' lawyer. (PX03                 rt   4-5 T 15,   Att. D at

7.) Meanwhile, after consumer        John Crowe posted a review on the website Sitejabber, he

received an email from "Samantha Roberts of the Litigation Department of Grand Teton

Professionals" threatening him with a $25,000 defamation lawsuit for his negative review.

(PXl4 at2n9, Att. C at20, Att. D at22.)           Consumer Philimina Louis was also threatened with a

lawsuit if she "posted any negative information." (PXl6 at 22 nl 18, Att. JJ at 147 ("Each time

You violate the Non-Disparagement Terms, the liquidated damages will be $25,000, for each

violation").) Consumer Diecson Vilarino received             a   letter from one of Defendants' purported

lawyers stating that

             Under your Contract with TopTradlines.com you are liable to Toptradlines for
             liquidated damages in the sum of $51000 per breach of the non-disclosure
             provision and $251000 per breach of the non-disparagement provision. Further
             under Florida law, it is unlawful to engage in defamation of another's character and
             reputation.

(PX16 Att. G at46.)

        Defendants' anti-disparagement provisions meet all three statutory elements of an unfair

practice under Section 5(n). First, they cause or are likely to cause substantial injury to


                                                     **,1.
  3. Each time You violate the Non-Disparagement terms, the liquidated damages   will be $25,000, for   each
  violation.
  4. If You don't pay an amount due within thirty (30) days after we send you a late payment notice, then the
  liquidated damages will be three times the total amount you were billed but failed to pay.
  (PX07 Afi. C at l6-17; PXl8 Att. Q at 280-83, Att. R at 407,409, Att. S at 519,527, Att. U at 686, 688-89, Att. V
  at7ll,713-74, Att. W at736,738-39, Att. Y at 787-82,784-85; see also id. Att.Xat761.)

                                                        29
           Case 3:19-cv-00933-VAB Document 9-1 Filed 06/17/19 Page 42 of 63




consumers by limiting the flow of truthful information to consumers and the marketplace about

Defendants' services. Information provided by actual purchasers of a product or service can be

important to prospective consumers, especially regarding a negative experience, given that

sellers have      little interest or incentive in disseminating negative, truthful criticism of themselves.

When prior purchasers are gagged, prospective purchasers are deprived of potentially important

information about the efficacy of Defendants' credit repair services.20 Indeed, several consumer

declarants report that the lack of negative online reviews influenced their decision to sign up                for

Defendants'creditrepairservices. (PX03 at I fl3; PX04at I fl3;PX05 at 1fl2;PX08 at 1fl3;

PXl6      at 3   fl 18, 10 fl 53, 13 n72,16ng4.)

           Second, consumers cannot reasonably avoid the harm caused by the anti-disparagement

provisions. Prospective consumers reviewing Defendants' credit repair claims would have no

way of knowing that previous purchasers' negative reviews are being suppressed through the

                                   oolt
anti-disparagement clause.                has long been recognized that certain types of sales techniques

may prevent consumers from effectively making their own decisions. . . . Some [sellers] may

withhold or fail to generate critical price or performanc e data,for example, leaving buyers with

insufficient information for informed comparisons." Int'l Harvester Co.,104 F.T.C. at 1074.

Thus, these consumers have no reasonable way to ascertain that negative information is being

suppressed, let alone ascertain the content, quality, or quantity of that suppressed information.

           Finally, the substantial injury caused by Defendants' anti-disparagement provisions is not

outweighed by countervailing benefits to consumers or competition. Unlike nondisclosure

provisions that could protect legitimate interests (such as those forbidding disclosure of trade



20
     As noted above, the anti-disparagement and anti-chargeback provisions are also contained in the "Terms of Use"
for Defendants' other brands, including Corporate Cash Credit (which targets small businesses needing funding) and
High Risk Ninja (which targets high-risk businesses needing merchant processing accounts).

                                                          30
           Case 3:19-cv-00933-VAB Document 9-1 Filed 06/17/19 Page 43 of 63




secrets or private medical information), Defendants' anti-disparagement clause does not appear

to protect any legitimate interest of either Defendants or the consumers "agreeing" to it.

Defendants could argue that banning negative reviews would keep prospective customers from

being misled by disgruntled customers or false information. There is no reason, hbwever, to

believe that these supposed benefits to consumers outweigh the substantial injury the anti-

disparagement clause is likely to cause. Indeed, the fact that Congress outlawed the use of such

provisions when it enacted the CRFA demonstrates the lack of any benefit to consumers. Thus,

Defendants violate Section 5 of the FTC Act, 15 U.S.C. $45, as alleged in Count II of the

Complaint.

           Defendants' anti-disparagement provisions also violate the CRFA. The Consumer

Review Fairness Act of 2016, P.L. I 14-258,15 U.S.C. $ 45b, passed by Congressin20l6,

renders void any provision of a form contract           if   such provision (A) prohibits or restricts the

ability of an individual who is a party to the form contract to erigage in a covered communication

or (B) imposes a penalty or fee against an individual who is a party to the form contract for

engaging in a covered communication. 15 U.S.C. $ 45b(bxl). Effective March 14,2017,the

CRFA prohibits any person from offering a form contract containing a provision described as

void in sub-section (b) of the CRFA. l5 U.S.C. g 45b(c).21

           Here, Defendants' 'oTerms of Use" are "form contracts" within the meaning of the CRFA:

Defendants use them to market and sell their credit repair and services, and they are imposed on

consumers without any meaningful opportunity to negotiate their terms. And the activity the



2t The
         CRFA defines oocovered communication" to mean "a written, oral, or pictorial review, performance
assessment of, or other similar analysis of, including by electronic means, the goods, services, or conduct of a person
by an individual who is party to a form contract with respect to which such person is also a pafty ." l5 U.S.C. $
a5b@)(2). The CRFA defines 'oform contract" to mean "a contract with standardized terms (i) used by a person in
the course of selling or leasing the person's goods or services; and (ii) imposed on an individual without a
meaningful opportunity for such individual to negotiate the standardized terms." 15 U.S.C. g a5b(a)(3).

                                                             3l
           Case 3:19-cv-00933-VAB Document 9-1 Filed 06/17/19 Page 44 of 63




provisions seek to prohibit-to o'disparage or comment negatively, directly or indirectly, about"

Defendants-is a "covered communication" under the CRFA. Thus, effective March 14,2017,

the CRFA "renders void" Defendants' anti-disparagement provisions and they are prohibited

from including such provisions in their contracts. Accordingly, Defendants violate the CRFA as

alleged in Count XV of the Complaint.

           2.    Defendants' Anti-Chargeback Provision Is Unfair

            Defendants also employ unlawful tactics to undermine consumers' ability to seek

chargebacks offees          paid. Defendants' form contracts contain buried provisions that discourage

consumers from exercising in a timely fashion their dispute rights under the Fair Credit                        Billing

Act (sometimes referred to as a 'ochargeb ack-).22 These provisions typically require consumers,

to take multiple steps, including attempting to settle the dispute through online mediation and

binding arbitration, before seeking a chargeback.23 Notably, according to the American

Arbitration Association's website,            a consumer     would have to pay fees of at least $250 to initiate


22
  As discussed below, under the Fair Credit Billing Act, consumers have only 60 days from the date their credit
card statement is transmitted to them to dispute a charge.
23
     For example, the "Terms of Use" page of Defendants' websites include the following provisions:

     15. Payment Dispute Rules. You warrant that no credit card payment, e-check or other payment made to Grand
     Teton by you, or a third party for your benefit, shall be disputed, or a chargeback filed with the credit card issuer,
     and no Claim shall be made against our Surety Bond under any circumstance, until after you have completed
     sequentially the three step procedure below:

     First: Attempt first to settle the dispute by online mediation administered by the American Arbitration
     Association under its Commercial Mediation Procedures. This can be done here: httns://anns.adr.ors/webfile/

     Second: Submit a claim to be settled by binding arbitration administered by the American Arbitration Association
     in accordance with its Commercial Arbitration Rules and judgment on the award rendered by a single arbitrator
     may be entered in any court havingjurisdiction thereof. This can be dond here:
     https ://www.ad r.orq/webfile/faces/home

     Third: File a claim against our Surety Bond.
     Each time you wish to dispute a payment, these rules must be followed without exception under any circumstance.
     Each appeal by You, or a third party of a disputed payment decision You or the third party lost counts as a
     separate disputed payment for purposes ofthis section 15 and section 20.
     (PX18 Att. Q at 281, Att. R at 407-08, Att, S at 520, Att.U at686-87, Att. V at 711-12, Att. W at736-3'7, Att.Y
     at782-83; see also id. AttQ. at257-58, Att. R at 331, Att. Xat764.)

                                                              32
           Case 3:19-cv-00933-VAB Document 9-1 Filed 06/17/19 Page 45 of 63




online mediation and $925 to initiate online arbitration. (PX07 at 5-6 fl24; PXl               S   Att. BB at 817 -

19.) Defendants then threaten liquidated damages of three times the amount of the chargeback

for violating these provisions.2a       In   addition, Defendants' ooAuthorization to Charge Credit Card"

                                          ooin
includes a confession ofjudgment                 any court of competent jurisdiction" for "the original

amount charged, plus the liquidated damages, along with any and all costs of collection, court

costs, andlor reasonable attorneys fees," "without process," and subject o'to immediate execution

upon such judgment." (PX05 Att. F at28               PXl6 Att. Z at 120.)

           In some instances, when consumers have sought a chargeback when Defendants failed to

perform as promised, Defendants have responded by sending cease and desist letters and

threatening to file lawsuits. (PXl6 at 5-6fln27-30; Att. G at 46-48, An. I at 55-56, Att. O at75-

77; see olso PXIT at 3 fl 10.) For example, after consumer Diecson Vilarino told Defendants he

intended to seek a chargeback, he received a letter from one of Defendants' purported lawyers

warning that




  24
    Fo, example, the'oTerms of Use" page of Defendants' websites include the following provisions:
 20. Liquidated Damages. In some instances, a breach of these Terms could cause damages, but proving the
 actual damages would be impossible. These instances shall result in the corresponding liquidated damages, which
 are a reasonable pre-estimate of the damages:

  l.   Each time You violate the Payment Dispute Rules, the liquidated damages will be three times the amount   of
  each   ofyour disputed payment(s) to us, but not less than $1,000.

  4. If You don't pay an amount due within thirry (30)layJ"OJ,    *"   send you a late payment notice, then the
  liquidated damages will be three times the total amount you were billed but failed to pay.
  5. If You attempt to pay your balance due, by an altered or fictitious payment instrument, the liquidated damages
  will be three times the amount of the balance due.

  (PXl8Att.Qat283,Att.Rat409,Att.Sat52l,Afi.Uat688-89,Att.Vat7l3-l4,Att.Wat738-39,Att.Yat
  784-85; PX07 Att. C at 16-17; see also id. at 13 ("If you initiate a Dispute/Chargeback and/or Surety Bond Claim
  without sequentially completing the three step process above you hereby agree and understand that such action
  willcause severe damage to our Merchant Processing Relationship and/or Surety Bond Relationship and that
  200Yo of lhe Full Amount of the Disputed Transaction(s) will become immediately due and payable to us as
  Liquidate Damages."); PX18 Att. Xat764.)



                                                          JJ
        Case 3:19-cv-00933-VAB Document 9-1 Filed 06/17/19 Page 46 of 63




             Your failure to follow these procedures before submitting a
             Chargeback/Unauthorized charge dispute to your credit card company is a major
             breach of this Contract. In the Contract you agreed to pay Toptradelines.com
             liquidated damages equal to 200o/o of the amount of the charge initiated.

(PX16 Att. G at     47   .)   When he repeated his intention, he received a second letter, repeating the

abbve language and adding that "Your charge was $1000 so under this provision you would owe

$2000 plus my clients attorney fees if you initiate a charge-back." (Id. Att. I at 56.) When Mr.

Vilarino sought a chargeback for Defendants' failure to post a tradeline, he received another

letter from Defendants "Litigation Coordinator," claiming he owed Defendants $2,000 in

liquidated damages obhen you initiated a chargeback for the $1,000.00 paid for your tradeline."

(Id. Att. O at76.) Ultimately, Defendants filed anarbitration claim against Mr. Vilarino for

$74,999. (Id. at Att. S at 88.) The arbitration concluded with neither party being awarded

damages. (Id. at     9I       47 .)


         Defendants' use of anti-chargeback provisions meet the statutory requirements for

unfairness. First, this practice causes or is likely to cause substantial consumer injury by

depriving consumers of their credit card chargeback rights under The Fair Credit Billing Act

("FCBA").      15 U.S.C. $ 1666. This act provides consumers the right to dispute                  "billing errors"

appearing on their credit card statements within 60 days from the date their credit card statement

is transmitted.2s Id. $ 1666(a). Defendants' provisions requiring mediation and arbitration

before consumers exercise their FCBA rights (and threatening substantial liquidated damages                         if
they do not) may cause consumers to forgo seeking a chargeback or miss the statutory deadline

to dispute the charge. The futility of Defendants' payment diSpute rules is made more evident by

Defendants' no-refunds policy (PXl8 Att. Q at259, Att. R at332, Att. S at5l2); thus, even                         if

25
  The Fair Credit Billing Act defines "billing errors" to include o'a reflection on a statement of goods or services not
accepted by the obligor or his designee or not delivered to the obligor or his designee in accordance with the
agreement made at the time of a transacti on." Id. $ I 666(b)( 1 ).


                                                           34
         Case 3:19-cv-00933-VAB Document 9-1 Filed 06/17/19 Page 47 of 63




consumers complied with Defendants' rules, they would likely not receive a refund. At its core,

the anti-chargeback provision seems formulated to send consumers on a dilatory and expensive

wild goose chase in order to deny them their statutory rights to dispute charges for services they

never received.

         Second, consumers cannot reasonably avoid the harm caused by these provisions. As

discussed above, the anti-chargeback provisions are buried in their "Terms of Use" and in credit

card authorizationforms, so that many consumers are unlikely to see        it. And even when
consumers do see it, they still cannot avoid the injury because, at the time of agreement, they do

not know that Defendants' credit repair promises are a sham. Consumers cannot reasonably

bargain away their FCBA rights when     -   as a result   of Defendants' deception   - they do not have
truthful information regarding the terms of that bargain.

         Finally, the substantial injury caused by Defendants' anti-chargeback provisions is not

outweighed by countervailing benefits to consumers or competition. The enactment of the

FCBA, granting consumers the ability to dispute charges for products and services never

provided, demonstrates the lack of any benefit to consumers or competition by denying

consumers that ability when dealing with a scam. Thus, Defendants violate Section 5 of the FTC

Act,   15 U.S.C. $45, as alleged in Count   III of the Complaint.

   C. Defendants'Unlawful Financing and Bitting Practices

         Defendants engage in four unlawful financing and billing practices: (1) using remotely

created checks, (2) failing to provide required disclosures in advertisements to finance the fees,

and (3) failing to obtain consumers' written atthorization for recurring electronic fund transfers.




                                                    35
       Case 3:19-cv-00933-VAB Document 9-1 Filed 06/17/19 Page 48 of 63




       1.    Defendantso Unlawful Use of Remotely Created Checks

       Section 310.a(a)(9) of the TSR prohibits sellers and telemarketers from creating or

causing to be created, directly or indirectly, a remotely created payment order as payment for

goods or services offered or sold through telemarketing.   l6 C.F.R. $ 310.a(a)(9). A remotely

created payment order includes a remotely created check.    l6 C.F.R. $ 310.2(cc).

       Here, Defendants have created or caused to be created remotely created checks as

payment for their credit repair services. (See, e.g., PX04 Att. A at 6-7;PXl8 Att. XX at   l2l3-
1335.) And, as discussed above, Defendants engage in telemarketing to market these services.

Thus, Defendants violate Section 310.a(a)(9) of the TSR, as alleged in Count XIV of the

Complaint.

       2.    Defendants X'ail to Disclose Annual Percentage Rate

       Under Section 144(a) and (d) of TILA, 15 U.S.C. g l66a(a) and (d), and Section

1026.24(d) of RegulationZ,12 C.F.R. $ 1026.24(d),     if any advertisement for closed-end credit

states the amount or percentage of the downpayment, the number of payments or period       of
repayment, the amount of any payment, or the amount of any finance charge, then the

advertisement clearly and conspicuously shall state all of the following: the amount or

percentage of the downpayment, the terms of repayment, and the annual percentage rate.

       For their Deletion Expert and Inquiry Busters brands, Defendants provide consumers the

option to pay the entire amount upfront, or pay either 50Yo or 25oh downwith the remainder plus

a finance charge   paid over 3 months. (PXl8 at25 n 36, Att. Q at 256.) For their Inquiry Busters

brand, Defendants have also provided consumers the option to pay either 50o/o or 25% down        with

the remainder plus a finance charge paid over 6 months. Qd. at25 n36,Att.      .) In both cases,
Defendants do not disclose the annual percentage rate, which, depending on the repayment term




                                                 36
         Case 3:19-cv-00933-VAB Document 9-1 Filed 06/17/19 Page 49 of 63




chosen, would be approximately 1l6Yo or 126%. (Id. at26 fl 38.) Thus, Defendants violate         TILA

and RegulationZ,as alleged in Count      XVI of the Complaint.

         3.   Defendants Fail to Obtain Written Authorization for Recurring Electronic Fund
              Transfers

         Section 907(a)of EFTA, 15 U.S.C. $ 1693e(a), provides thataoopreauthorized electronic

fund transfer from a consumer's account may be authorized by the consumer only in writing, and

a copy   of such authorization shall be provided to the consumer when made." And Section

1005.10(b) of RegulationB,12 C.F.R. $1005.10(b), provides that "[p]reauthorized electronic

fund transfers from a consumer's account may be authorized only by a writing signed or

similarly authenticated by the consumer. The person that obtains the autho rizationshall provide

a copy   to the consumer." Further, the CFPB's Official Staff Commentary to Regulation E

provides that "[t]he authorization process should evidence the consumer's identity and assent to

the authori zation" and that the "authorizationis valid if it is readily identifiable as such and the

terms of the preauthorized transfer are clear and readily understandable." 12 C.F.R.      $

1005.10(b), Supp.I, cmts. 5 and6.

         As discussed above, in numerous instances, Defendants allow consumers to finance the

fee for their credit repair services with payments (at various times) stretching over three to six

months. (PX02 at I fl 4.) Defendants, however, fail to disclose many of the terms of the

financing, including the specific dates when consumers' bank accounts will be debited. (PX02

Att. A at 5 (Defendants only provided month and year of debit).) In numerous instances,

consumers have provided Defendants with a debit card or bank account information to make

these payments over   time. (PX02 at2fl 7.) Because these'oterms of the preauthorized transfer"

are not "clear and readily understandable," consumers' authorizations are not     valid. In addition,

Defendants do not provide consumers with copies of any documents, let alone consumers'



                                                  37
           Case 3:19-cv-00933-VAB Document 9-1 Filed 06/17/19 Page 50 of 63




written authorization for preauthorized transfers (even if they were valid). (PX02 Att. A at 5.)

Thus, Defendants violate EFTA and Regulation E, as alleged in Count XVII of the Complaint.26

      D.   Consumer Injury

           A preliminary review of bank records suggests that Defendants have taken in gross

revenues of at least $6,242,745 between June 2016 and October 2018. (PX1S                      at20n3l)27

Further, Defendants have generated at least 114 complaints. (PXl7 at 3 fl 9.)28

IV.        A TEMPORARY RESTRAINING ORDER SHOULD ISSUE AGAINST
           DEFENDANTS

           A.   This Court Has the Authority to Grant the Requested Relief

           Section 13(b) of the FTC Act, 15 U.S.C. $ 53(b), authorizes the FTC to seek, and the

Court to issue, temporary, preliminary, and permanent injunctions. The second proviso                     of

Section 13(b), under which this action is broughl, states thal "the Commission may seek, and

after proper proof, the court may issue, a permanent injunction" against violations of "any

provision of law enforced by the Federal Trade Commission."2e 15 U.S.C. $ 53(b). "[C]ourts



26
  As with the CROA disclosures, Defendants may argue that copies of consumers' authorizations are available on
the Notarize.com online platform. As with the CROA disclosures, however, the E-SIGN Act distinguishes between
statutory requirements to o'provide" and to "make available." Section 907(a) of EFTA, 15 U.S.C. $ 1693e(a), and
Section 1005.10(b) of Regulation E, l2 C.F.R. $ 1005.10(b), expressly state that a copy of the authorizationfor a
preauthorized transfer "shall be provided," not "made available" to the consumer.
27
  Although Defendants' credit repair misrepresentations are made predominantly under the Inquiry Busters,
Deletion Expert, and Top Tradelines brands, Defendants' other brands also contain the anti-disparagement and anti-
chargeback provisions. As a result, it is appropriate to include gross revenues from all of Defendants' brands in the
consumer injury calculation.
28
   These complaints are likely just the tip of the iceberg. In the FTC's experience, the raw number of complaints
actually reported to govemment and consumer protection agencies represent only a fraction of consumer harm. See
Keith Anderson, Consumer Fraud in the United States: An FTC Smey 80 (Aug. 2004), available at
https://www.ftc.gov/sites/defaulVfiles/documents/repofts/consumer-fraud-united-states-ftc-
survey/O40805confraudrpt.pdf (FTC Bureau of Economics report noting that only 8.4% of consumer fraud victims
complain to an "official source" such as the federal government or the BBB).
2e
  This action is not brought pursuant to the first proviso of Section I 3(b), which addresses the circumstances under
which the FTC can seek preliminary injunctive relief before or during the pendency of an administrative proceeding.
Because the FTC brings this case pursuant to the second proviso of Section 13(b), its complaint is not subject to the
procedural and notice requirements in the first proviso. FTC v. H.N. Singer, Inc.,668F.2d 1107,11 l1 (9th Cir.
1982) (holding that routine fraud cases may be brought under second proviso, without being conditioned on the first

                                                         38
           Case 3:19-cv-00933-VAB Document 9-1 Filed 06/17/19 Page 51 of 63




have consistently held that 'the unqualified grant of statutory authority to issue an injunction

under fS]ection l3(b) carries with it the full range equitable remedies, including the power to

grant consumer redress and compel disgorgement of profits."' Bronson Partners,654 F.3d at

365; LeanSpa,2015 U.S. Dist.        LEXIS 26906, at*49. By enabling the courts to use their full

range of equitable powers, Congress gave them authority to grant preliminary relief, including a

temporary restraining ordet, preliminary injunction, and asset freeze. U.S. Oil & Gas,748F.2d

at 1434 ("Congress did not limit the court's powers under the final proviso of $13(b), and as a

result this Court's inherent equitable powers may be employed to issue a preliminary injunction,

including afreeze of assets, during the pendency of an action for permanent injunctive relief.").

The Court therefore can order the full range of equitable relief sought and can do so on an e.r

parte basis. Id. at 1432 (authorizing preliminary injunction and asset freeze).30

           B.   The FTC Meets the Standard for Granting a Government Agency's Request for
                Preliminary Injunctive Relief

           The standard for awarding preliminary relief in actions brought under Section l3(b) is

lower than that required for private litigants. The Second Circuit applies a modified standard

where, as here, the applicant is a government agency that is acting under its statutory authority to

safeguard the public interest. See City of New Yorkv. Golden Feather Smoke Shop,                   lnc.,597

F.3d   1   15, 120 (2d Cir.2010); (Jnited States v. Diapulse Corp, oJ'America, 457 F.2d,25,27 (2d

Cir. 1,972)("[T]he function of a court in deciding whether to issue an injunction authorized by a

provisorequirementthattheFTCinstituteanadministrativeproceeding);FTCv.          U.S.   Oil&GasCorp.,748F.2d
1431, 1434   (l lth Cir. 1984).
30
   Numerous courts in this district and throughout the Second Circuit have granted or affirmed ex pqrtetemporary
injunctive relief similar to that requested here. See, e.g., FTC et ql. v. Campbell Capitat LLC, Case No. 1:18-cv-
01163-LJV-MJR(W.D.N.Y.Oct.25,2018), ECFNo. l7; FTCv. Pairsys,Inc.,CaseNo. 1:14-cv-01192-TJM-CFH
(N.D.N.Y. Sep. 30, 2014), ECF No. 7; FTC v. Mqrczak, Case No. l:12-cv-07192-PAE (S.D.N,Y. Sep. 25, 2012),
ECF No. 15; FTC et al. v. Leonspa, LLC,Case No. 3:11-cv-01715-JCH (D. Conn. Nov. 14,2011), ECF No. 24;
FTC v. Globql U.S. Resources, Case No. 3:10-cv-01457-VLB (D. Conn. Sep. 14, 2010), ECF No. 13; FTC v.
Consumer Health Benefits Assoc., Case No. l:10-cv-03551-ILG (E.D.N.Y. Aug. 3,2010), ECF No, l; FTC v. Int'l
Direct, Inc., Case No. 3:97-cv-00721-PCD (D. Conn. Apr. 16, 1997),ECF No. 12; FTC v. Mortgage Service Assoc.,
Inc., Case No. 3:95-cv-01362-AVC (D. Conn. Jul. 13, 1995), ECF No. 13.

                                                        39
         Case 3:19-cv-00933-VAB Document 9-1 Filed 06/17/19 Page 52 of 63




statute of the United States to enforce and implement Congressional policy is a different one

from that of a court when weighing claims of two private litigants"). The agency is not required

to make a showing of irreparable harm; instead there is a "presumption of irreparable harm based

on a statutory violation." City     o.f   New York, 597 F.3d at 120; CFTC v. British Am. Commodity

Options Corp., 560 F.2d 135,        I4I (2d Cir, 1977).      Courts consider two factors in determining

whether to grant preliminary injunctive relief under Section 13(b): (1) the likelihood of success

on the merits and (2) the balance of equities. FTC v. Crescent Publ'g Group, 129 F. Supp. 2d

311,319 (S.D.N.Y.2001); FTCv. Verity Int'1, Ltd.,l24F. Srpp. 2d193,199 (S.D.N.Y. 2000).31

              1. The FTC Has Demonstrated lts Likelihood of Success on the Merits
        Generally, the FTC meets its burden on the likelihood of success issue if it shows

preliminarily, by affidavit or other proof, *that ithas a fair and tenable chance of ultimate

success on the   merits." United States v. Sun &        Sand Imports, Ltd., lnc.,725       F   .2d 184, 1S8 (2d

Cir. 1984) (citing FTC v. Lancaster Colony Corp.,434F.Supp. 1088, 1090 (S.D.N.Y. lg77));

see also FTC    v. Univ. Health, 1nc.,938 F.2d 1206,1218 (l lth Cir. l99l)(FTC need not present

evidence to   justify   aoofrnal determination" that the defendants violated the law); FTC            v. World

Wide Factors,    Ltd.,882F.2d344,347 (9th Cir. 1989) (FTC need only demonstrate'osome

chance of probable success on the          merits"). Moreover, in considering        an application for a TRO

or preliminary injunction, "courts are permitted to consider hearsay and otherwise inadmissible

evidence." FTC v. 4 Star Resolution, LLC, 2015 WL 7431404, at*3 (W.D.N.Y. Nov. 23, 2015)

(citing Mullins v. City of New York,626F.3d 47,52 (2d Cir. 2010)).



31
  Although not required to do so, the FTC also meets the Second Circuit's four-part test for private litigants to
obtain injunctive relief. As stated above, irreparable injury exists simply becausi a federal siatute is violated.
Further, vulnerable consumers will continue to be injured by Defendants' unlawful credit repair practices.
Moreover, the public interest in ensuring the enforcement of federal consumer protection laws is strong. FTC v.
Mallett,818 F. Supp. 2d 142,149 (D.D.C. 2011). Without the requested relief the public will suffer irreparable
harm from the continuation of Defendants' scheme and the likely destruction of evidence and dissipation of assets.


                                                        40
        Case 3:19-cv-00933-VAB Document 9-1 Filed 06/17/19 Page 53 of 63




        As set forth in Section III above, the FTC has presented ample evidence, including

Defendants' own websites and advertisements and declarations from Defendants' customers,

showing that it is likely to succeed on the merits of its claims that Defendants violated Section 5

of the FTC Act, multiple provisions of CRoA and the TSR, the CRFA, TILA and its

implementing RegulationZ, and EFTA and its implementing Regulation E.

            2.   The Equities Weigh in Favor of Granting Injunctive Relief

        The public interest in halting Defendants' unlawful conduct, preserving evidence, and

preserving assets to provide redress to consumers far outweighs any interest Defendants may

have in continuing to operate their fraudulent business. In balancing the equities, the Court

should afford less weight to private hardship concems where the case implicates public equities,

See Verity Int'1,   l2!F.   Supp. 2d   at   199; Crescent   Publ'g Group, l2g F.Supp. 2d at319. This

principle is highly important in enforcing consumer protection laws. See Mollett,8l8 F. Supp.

2d at 149. Moreover, where, as here, a defendant's conduct "reflects systematic wrongdoing

rather than a mere incidental violation, it presents strong grounds for the issuance of a

preliminary injunction." SEC v. Prater,2}gF. Supp. 2d39,54 (D. Conn. 2003).

        Here, the balance of equities justifies the relief sought. The evidence demonstrates that

the public equities-gotection of consumers from Defendants' deceptive and unfair practices,

effective enforcement of the law, and the preservation of Defendants' assets for final relief--

weigh heavily in favor of granting the requested injunctive relief. Granting such relief is also

necessary because Defendants' conduct indicates that they           will likely continue to deceive the

public. Five-Stor Auto Club, 97 F. Supp .2d at 536 ("[P]ast illegal conduct is highly suggestive

of the likelihood of future violations."); SEC v. R.J. Allen & Assoc., lnc,386 F. Supp. 866,977




                                                       4t
       Case 3:19-cv-00933-VAB Document 9-1 Filed 06/17/19 Page 54 of 63




(S.D. Fla. 1974) (past misconduct suggests likelihood of future violations); CFTC v. Hunt, 591

F.2d 1211,   1220   (lth   Cir. 1g7g).

       By contrast, the private equities in this case are not compelling. Defendants "can have no

vested interest in a business activity found to be illegal ," Diapulse Corp., 457 F.2d at29, and

compliance with the law is hardly an unreasonable burden. See World Wide Factors,882 F.2d at

347 ("there is no oppressive hardship to defendants in requiring them to comply with the FTC

Act, refrain from fraudulent representation or preserve their assets from dissipation or

concealment"). Because the injunction will preclude only harmful, illegal behavior, the public

equities supporting the proposed injunctive relief outweigh any burden imposed by such relief on

Defendants. See, e.g., Nat'l soc'y of Prof. Eng'rs v. united stqtes,435 u.S. 679, 697 (197s);

see also British Am. Commodity Options Corp., 560 F.2d         at 143 ("[a] court of equity is under no

duty to protect illegitimate profits or advance business which is conducted illegally.

       C. Defendants Are a Common Enterprise and Jointly and Severally Liable for the
           Law Violations

       Where the same individuals transact business through a'omazeof interrelated

companies," the whole enterprise may be held liable as a joint enterprise. FTC v. John Beck

Amazing Pro/its, LLC,865 F. supp. 2d1052,1082 (c.D.            cal 2012) (quoting   FTC v. Think

Achievement Corp.,144F. Supp.            2d993,l0l1 (N.D. Ind. 2000)). In deciding whether   a

common enterprise exists, the Second Circuit considers whether "the same individuals were

transacting an integrated business through amaze of interrelated companies." FTC v. Campbell

Capital LLC,2018 U.S. Dist. LEXIS 186728, at *6 (W.D.N.Y. Oct.24,2018) (citing Del. Watch

Co. v. FTC, 332 F .2d 7 45, 7 46 (2d Cir. 1964)). Courts consider various factors in determining

whether a common enterprise existed, such as: (1) common control, (2) sharing of offrce space

and officers, (3) whether business is transacted through "amaze of interrelated companies," (4)



                                                     42
       Case 3:19-cv-00933-VAB Document 9-1 Filed 06/17/19 Page 55 of 63




the commingling of corporate funds, and failure to maintain separation of companies, (5) unified

advertising, and (6) any other evidence revealing that no real distinction existed between the

corporate defendants. FTC v. Consumer Health Benefits Ass'n,2011 U.S. Dist. LEXIS 92389, at

*16 (E.D.N.Y. Aug. 18,2011). Ofthese factors,      oono
                                                          one factor is   controlling." Id. Rather, "the

pattern and frame-work of the whole enterprise must be taken into consideration." Del. Watch,

332F.2d at746.

       As discussed in Section II.B above, Defendants form a classic common enterprise, the

touchstone of which is operating through a*maze of interrelated companies" operated by the

Individual Defendants. The companies share addresses and ownership, and engage in unified

advertising via interconnected websites. The Corporate Defendants routinely commingle funds

and transfer funds into the personal accounts of the Individual Defendants. Accordingly, each

Defendant can be held liable for the actions of the whole.

       D. The Individual Defendants Are Liable for Injunctive and Equitable Monetary
           Relief

       As the controlling forces behind Defendants' scheme, individual Defendants Filter and

Andrade are liable for the law violations committed by the Corporate Defendants. Under the

FTC Act, individual defendants may be liable for injunctive relief for corporate acts or practices

if they: (1) participated directly in the challenged conduct or (2)had the authority to control it.

FTC v. Moses,9l3 F.3d 2g7,306 (2dCir.2}lg)(citing FTC v. LeadCtick Media, LLC, 838 F.3d

158, 169 (2d Cir. 2016)). In general, an individual's status as a corporate officer and his or her

authority to sign documents on behalf of the corporation gives rise to a presumption of control         of
a small, closely-held corporation. See FTC v. Publ'g Clearing House,           Inc.,l04 F.3d   1168,

ll70-71 (9th Cir. IggT). Even where an individual is not officially designated         as an officer,

"participation or control in an entity's unlawful activity can be shown by a defendant's


                                                  43
         Case 3:19-cv-00933-VAB Document 9-1 Filed 06/17/19 Page 56 of 63




'involvement in business affairs' or 'role in the development of corporate practices."' LeonSpa,

2015 U.S. Dist. LEXIS 26906, at*36; FTC v. Wndward Mktg., Ltd.,1997 U.S. Dist. LEXIS

l7lt4,   at * 15 (holding that defendant did not have to be an officer or even an employee to

control corporate activities). Bank signatory authority or acquiring services on behalf of a

corporation also evidences authority to contro         l.   See   FTC v. USA Fin., LLC, 415F. App'x. 970,

974-7s (l lth Cir.   20tI).

         An individual may be held liable for monetary redress for corporate practices if he or she

had, or should have had, knowledge of the corporate defendant's misrepresentations. LeadCtick

Media,838 F.3d at 169. The FTC need not establish that "the defendant had actual and explicit

knowledge of the particular deception at issue." Moses,913 F.3d at307. Instead, the FTC need

only demonstrate that the defendant had actual knowledge of material misrepresentations,

reckless indifference to the truth or falsity of such representations, or had an awareness of a high

probability of fraud with an intentional avoidance of the truth. Id. (quoting FTC v. Primary

Grp., Inc.,713 F. App'x 805, 807 1l lth Cir. 2017). Participation in corporate affairs is probative

of knowledge. Moses, 913 F.3d at309; FTC v. Leanspa, LLC,920 F. Supp. 2d.270,279 (D.

Conn. 2013). "[T]he extent of an individual's involvement in a fraudulent scheme alone is

sufficient to establish the requisite knowledge for personal restitutionary liability." FTC          v.

Affirdable Media, I79 F.3d, 1228, 1235 (9th Cir. 1999). When                a common enterprise is present,

an individual's   liability for monetary relief   is   joint and several with all entities participating in

the enterprise. See FTC v. Nat'l Urological Grp. , Inc. , 645 F. Supp. 2d 1167 , l2l3-14 (N.D. Ga.

2008).

         Here, as discussed above, individual Defendants Filter and Andrade have authority to

control, and knowledge of, Defendants' wrongful acts. As discussed in Section II.B above, they



                                                            44
        Case 3:19-cv-00933-VAB Document 9-1 Filed 06/17/19 Page 57 of 63




are the principal officers of the Corporate Defendants. They have signatory authority over the

Corporate Defendants' financial accounts, and the points of contact for Defendants' service

providers. And they are copied on consumer communications. Accordingly, individual

Defendants Filter and Andrade are both liable for injunctive and monetary relief.

V.      THE SCOPE OF'THE PROPOSED EX PARTE TRO IS APPROPRIATE IN
        LIGHT OF' DEFENDANTS' CONDUCT

        As the evidence has forcefully shown, the FTC is likely to succeed in proving that

Defendants' credit repair activities violate the FTC Act and the other statutes listed in the

Complaint, and that the balance of equities strongly favors the public interest. Preliminary

injunctive relief is thus justified.

        A.   Conduct Relief

        To prevent ongoing consumer injury, the proposed TRO prohibits Defendants from

making future misrepresentations conceming credit repair services, charging advanced fees,

failing to provide CROA-mandated disclosures, using anti-disparagement or anti-chargeback

clauses in their consumer contracts, using remotely create checks, advertising financing without

TllA-mandated disclosures, or debiting consumers' accounts without written authorization.

        As discussed above, this Court has broad equitable authority under Section 13(b) of the

FTC Act to grant ancillary relief necessary to accomplish complete ju stice. Bronson Partners,

654 F.3d   at365. The requested prohibitions simply order Defendants to comply with the law.

        B. An Asset Preservation Order      and an Accounting of Assets Are Necessary to
             Preserve the Possibility of Final Effective Relief

        When a district court determines that the FTC is likely to prevail in a final determination

on the merits,   it has "a duty to ensure that . . . assets . . . [are] available to make restitution to the

injured customers." WorldTravel Vacation Brokers, 36l F.2d at 1031; see also FTC v. Ross,



                                                      45
         Case 3:19-cv-00933-VAB Document 9-1 Filed 06/17/19 Page 58 of 63




897 F. Supp. 2d369,386 (D. Md.2012),              affd,743 F.3d 886 (4th Cir. 2014); FTC v. IAB

Marketing,746F.3d1228,1234(1lthCir.2014).                     Tohelpensuretheavailabilityofassets,

preserve the status quo, and guard against the dissipation and diversion of assets, this Court may

freezethe assets ofcorporate and individual defendants and require an accounting where, as

here, the individual Defendants controlled the deceptive activity and had actual or constructive

knowledge of the deceptive nature of the practices. 32 See, e.g., FTC v. Strano,528 F. App'x 47,

49-52 (2d Cir. 2013) (upholding asset freeze); Verity Int'L, 124 F. Supp. 2d at 206 (upholding

asset freeze and requiring defendants to'omake           full and truthful disclosure of their financial

conditions").
                                                                 r

         This Court has the authority to direct third parties to effectuate the purpose of the TRO.

See, e.g., Deckert v. Independence Shares          Corp.,311 U.S. 282,290 (1940) (courts have authority

to direct third parties to preserve assets); Gucci Am., Inc. v. Weixing Li, 7 68 F .3d 122, 130-33 (2d,

Cir.2Ll4)(courts have equitable power to impose asset freeze and accounting where plaintiff is

pursuing a claim for equitable relief). Further, the Court can order Defendants' assets to be

frozen whether the assets are inside or outside the United States. See United States v. First Nat'l

City Bank,379 U.S. 378,384(1965) ("Once personal jurisdiction of aparty is obtained, the

District Court has authority to order it to 'freeze' property under its control, whether the property

be   within or without the United States").33


32
  Courts in this District and throughout the Second Circuit have frozen defendants' assets and ordered an
accounting in many FTC enforcement actions, See, e.g., FTC et al. v. Campbett Capital LLC Case No. 1:18-cv-
0l 163-LJV-MJR (W.D.N.Y . Oct.25,2018), ECF No. l7; FTC v. Capital Efierpriies, Inc., Case No. l:15-cv-
08407-ER(S.D.N.Y. Oct.26,2015), ECFNo. l6; FTCv. Pairsys,Inc.,CaseNo. l:14-cv-01192-TJM-CFH
(N.D.N.Y. Sep. 30, 2014), ECF No. 7; FZC et al. v. Leanspa, LLC,CaseNo. 3:11-cv-01715-JCH (D. Conn. Nov,
14,2011), ECF No. 24; FTC v. Global U.S. Resources, Case No. 3:10-cv-01457-VLB (D. Conn. Sep. 14, 2010),
ECFNo. 13;FTCv.ConsumerHealthBenefitsAssoc.,CaseNo. 1:10-cv-03551-ILG(E.D.N.Y.Aug.3,2010),ECF
No. 1; FZCv. Int'l Direct,lnc.,CaseNo.3:97-cv-00721-PCD (D. Conn. Apr. 16, 1997),ECF No. 12.
33
  The TRO also includes a provision that restrains Defendants from taking any action that may result in the
encumbrance or dissipation of foreign assets, including taking any action that would invoke a duress clause. This
provision is important because Defendants may have created offshore asset protection trusts that could frustrate the

                                                         46
        Case 3:19-cv-00933-VAB Document 9-1 Filed 06/17/19 Page 59 of 63




         Without an asset freeze, the dissipation and misuse of assets is likely. Defendants who

have engaged in illegal activities are likely to waste assets prior to resolution of the action. See

SEC v. Manor Nursing Ctrs. 1nc.,458 F.2d 1082,1106 (2d,Cir.1972). In the FTC's experience,

defendants engaged in similar unlawful practices secreted assets upon learning of an impending

law enforcement action. (Decl. Pl.'s Counsel) fl 9 [filed concurrently herewith].)

        Here, Defendants have taken in gross deposits of approximately $6.4 million (PX18 at 20

fl 31) through an enterprise permeated by deception and unlawful activity. Moreover,

Defendants go to great lengths to hide their base of operations, utilizing multiple trade names and

mail-receiving entities as their business addresses. (Id. at 6 flfl 10-11,7 Table 3.) They churn

through merchant accounts, which is further indicia of fraud. (Id. at 15-16 n28,23 fl 34.)

Further, they constantly shift funds through the various corporate bank accounts (id. at20-2I

Table 7), andregularly.move money to the Individual Defendants' personal accounts. (Id. at22

Table 8.) Defendants also regularly make funds either untraceable (e,g., id. at22134 (at least

$174,000 in cash withdrawals)) or move funds offshore (e.g., id. (at least $647,000 in offshore

wires, including toBrazil and The Philippines, and at least $102,000 in card purchases in

Brazil))). Therefore, an asset freeze is required to preserve the funds derived from Defendants'

unlawful activities so that the Court cari retain its ability to fashion meaningful final relief. In

addition, requiring Defendants to complete and return to the FTC financial statements on the

forms attached to the proposed TRO will increase the likelihood of preserving existing assets

pending final determination of this matter. See, e.g., FTC v. D Squared Sols., LLC,2003 WL

22881377,at*4 (D.Md. Oct. 30,zXl3)(ordering immediate accounting of assets).




Court's ability to provide consumer redress.   See   Affordable Media, 179 F.3d at 1239-44

                                                            47
        Case 3:19-cv-00933-VAB Document 9-1 Filed 06/17/19 Page 60 of 63




        C. Temporarily Disabling Websites

        An order provision temporarily disabling Defendants' websites and suspending their

domain name registrations is necessary to prevent further consumer injury. As discussed above,

Defendants operate their unlawful credit repair scheme through a network of deceptive Internet

websites. Disabling these websites and suspending their domain name registrations will ensure

that Defendants cannot evade compliance with any preliminary relief entered by this Court

pending final determination of this matter.

        As already discussed, this Court has the authority to direct third parties to effectuate the

purpose of the   TRO. Cf, Deckert,3ll U.S. at 290.        Other courts have granted similar      relief

against defendants who have utilized Internet websites to promote fraud.3a

        D. Preservation of Records

        In addition, the proposed order contains a provision directing Defendants to preserve

records, including electronic records, and evidence. It is appropriate to enjoin Defendants

charged with deception from destroying evidence, and doing so would place no significant

burden on them. see sEC v. unifund sAL, gl0         F   .2d 1028,1040 n.l   I   (2d, Cir.1990)

(characterizing such orders as ooinnocuous"). In the FTC's experience, defendants engaged in

similarly serious unlawful practices destroyed documents upon learning of an impending law

enforcement action. (Decl. Pl.'s Counsel fl 10.)




3a
  See, e.g., FTCv. Capital Enterprises,Inc.,CaseNo. l:15-cv-08407-ER(S.D.N.Y. Oct.26,2015), ECFNo. l6;
FTCv. Pairsys,Inc.,CaseNo. l:14-cv-01I92-TJM-CFH (N.D.N.Y. Sep.30,2014),ECFNo. 7;FTCv. Mqrczak,
CaseNo. 1:12-cv-07192-PAE (S.D.N.Y. Sep.25,2012}ECF No. 15; FTCv. PCCare247Ini,, CaseNo. l:12-cv-
07189-PAE (S.D.N.Y. Sep. 25, 2012),ECF No. l3; FTCv. Zeal IT Sotutions Pvt Ltd., Case No. 1:12-cv-07188-
PAE (S.D.N.Y. Sep. 25,2012), ECF No. ll; FTC v. Pecon Software Ltd., Case No. l:12-cv-07186-PAE (S.D.N.Y.
Sep. 25, 2012), ECF No. 9.


                                                    48
        Case 3:19-cv-00933-VAB Document 9-1 Filed 06/17/19 Page 61 of 63




         F,. Expedited Discovery,Including Immediate Production of Documents

         The FTC seeks leave of Court for immediate access to Defendants' business premises,                    if
any, and limited discovery to locate and identify documents and assets.35 "District courts are

authorized to depart from normal discovery procedures and fashion discovery by order to meet

particular needs in particular cases." Campbell Capital, LLC,2018 U.S. Dist. LEXIS 186728, at

*6. Federal Rules of Civil Procedure 26(d),33(a),and 34(b) authorize the Court to alter the
            I

standard provisions, including applicable time frames, that govern depositions and production                   of

documents. This type of discovery order reflects the Court's broad and flexible authority in

equity to grant preliminary emergency relief in cases involving the public interest. See Porter v.

Warner Holding,328 U.S. 395, 398 QgaQ; Fed. Express Corp. v. Fed. Expresso, Inc., 1997

U.S. Dist. LEXIS      lgl44, at* 6 O{.D.N.Y. Nov. 24, lggl)(holding expedited discovery                  is

contemplated by the Federal Rules); Benham Jewelry Corp. v. Aron Basha Corp, 1997 U.S.

Dist. LEXIS 15957, at *58 (S.D.N.Y. July 18, 1997) (courts have broad powers to grant

expedited discovery).

        F'. The TRO Should Be Issued Ex Parteto Preserve the Court's Ability to Fashion
                Meaningful Relief

        The substantial risk of asset dissipation and document destruction in this case, coupled

with Defendants' ongoing and deliberate statutory violations, justifies             ex   pqrterelief without

notice. See Campbell Capital,2018 U.S. Dist. LEXIS 186728, at*5. Federal Rule of Civil

Procedure 65(b) permits this Court to enter ex parteorders upon a clear showing that "immediate


3s
   The FTC's evidence has not identified any business premises and it appears that Defendants may be operating
from private residences, including those of the individual Defendants. The FTC will not enter private residences;
instead, the proposed TRO includes a provision directing Defendants to produce within24 hours of service of the
TRO all documents, including any electronic documents, relating to the marketing and sale of credit repair services
and allow the FTC to copy those documents. Defendants would be precluded from introducing into any proceeding
in this case any document not so produced. Such a provision allows the FTC immediate access to Defendants'
documents while preserving any Fourth Amendment rights Defendants may have. The proposed TRO would also
require Defendants to turn over pass\ryords for, and grant access to, all corporate email accounts.

                                                         49
         Case 3:19-cv-00933-VAB Document 9-1 Filed 06/17/19 Page 62 of 63




and irreparable injury, loss, or damage          will result" if notice is given. Ex parte     orders are proper

in cases where'onotice to the defendant would render fruitless the further prosecution of the

action." Inre Vuittonet Fils,5.A.,606F.2d1,4-5 (2dCir.1979);see also AT&T Broadbandv.

TechCommc'ns.,381F.3d 1309, 13l9(1lthCir.2004). Thecourtnoted inCenerg,,Corp.v.

Bryson    oit & Gas P.L.C,,      657   F. Supp. 867,870 (D. Nev. lgl7),that given the pervasive

deception in the case,      "it [is] proper to enter the TRO without       notice, for giving notice itself may

defeat the very pu{pose       forthe TRO." Mindful of this problem, courts have regularly granted the

FTC's request for     ex   parte temporary restraining orders in Section l3(b)          cases.36

         As discussed above, Defendants' business operations are permeated by, and reliant upon,

unlawful practices. The FTC's past experiences have shown that, upon discovery of impending

legal action, defendants engaged in fraudulent schemes withdrew funds from bank accounts and

destroyed records. (Decl. Pl.'s Counsel flfl 9-10.) Defendants' conduct-including large wire

transfers to offshore accounts and to Individual Defendants' sseegfi5-and the nature                     of
Defendants' illegal scheme provide ample evidence that Defendants would likely conceal or

dissipate assets and destroy evidence absent ex parterelief. Thus, this case fits squarely into the

nanow category of situations where          ex   parte relief is appropriate to make possible full and

effective final relief.

VI.      CONCLUSION

         For the above reasons, the FTC respectfully requests that this Court issue the attached

proposed TRO with asset freeze, expedited discovery, and other equitable relief, and require

Defendants to show cause why a preliminary injunction should not issue.

36
  See supra note 30 and the cases cited therein. Indeed, Congress has looked favorably on the availability of ex
porte relief tnder the FTC Act: 'oSection 13 of the FTC Act authorizes the FTC to file suit to enjoin any violation of
the FTC [Act]. The FTC can go into covrt ex pqrte to obtain an order freezing assets, and is also able to obtain
consumer redress." S. Rep. No. 130, 103rd Cong., 2d Sess. 15-76, reprinted in 1994 U,S. Code Cong. & Admin.
News 1776, 1790-91.

                                                          50
      Case 3:19-cv-00933-VAB Document 9-1 Filed 06/17/19 Page 63 of 63




Dated: June 17,2019                Respectfully submitted,

                                   ALDEN F. ABBOTT
                                   General Counsel




                                               A.    HE (Bar No. PHV09777)
                                   IOANA R. GO            (Bar No. PHVI0094)
                                   Federal Trade Commission
                                   600 Pennsylvania Avenue NW
                                   Washington, DC 20580
                                   Telephone: 202-326-37 I 9 (Ashe)
                                   Telephone: 202-326-2077 (Gorecki)
                                   Facsimile: 202-326-37 68
                                   Email: eashe@ftc. gov. igorecki@ftc. gov

                                   JOHN HUGHES (CT 0s289)
                                   Assistant United States Attorney
                                   Chief of Civil Division
                                   157 Church Street
                                   New Haven, CT 06510
                                   Telephone: 203 -821 -37 00
                                   Facsimile: 203 -7 7 3-537 3
                                   Email: j ohn.hughes@usdoj. gov

                                   Attomeys for Plaintiff
                                   FEDERAL TRADE COMMISSION




                                     51
